Exhibit 10.1

 

OWNERSHIP INTEREST PURCHASE AGREEMENT

 

THIS OWNERSHIP INTEREST PURCHASE AGREEMENT (together with all Exhibits,
Schedules and other documents and instruments incorporated herein by reference,
the “Agreement”) is made and entered into as of the 3rd day of October, 2005, by
and among Harbinger Private Equity Fund I, L.L.C., Keystone Group Kids, Inc.,
Michael Lindley (“Lindley”), Marty Weber, Ameris Healthcare Investments, LLC,
Rainer Twiford, Al Smith (“Smith”), Mike White, Rodney Cawood (“Cawood”), Buddy
Turner, Jeff Cross, Gail Debiec, Brad Gardner, Brad Williams, Don Wert, Rob
Minor, Mike McCulla, Jim Shaheen, Rod Gaeta (each a “Seller” and collectively,
the “Sellers”), and Universal Health Services, Inc., a Delaware corporation
(“Buyer”).

 

W I T N E S S E T H:

 

WHEREAS, Sellers collectively own one-hundred percent of the issued and
outstanding ownership interests (“Ownership Interests”) issued by KEYS Group
Holdings LLC, a Delaware limited liability company (“Keys”), as of the date
hereof; and

 

WHEREAS, Keystone Education and Youth Services, LLC, a Tennessee limited
liability company (“Keystone”), and Children’s Comprehensive Services, Inc., a
Tennessee corporation (“Childrens”), are each either a wholly owned limited
liability company or corporate subsidiary of Keys; and

 

WHEREAS, Keystone/CCS Partners LLC, a Delaware limited liability company
(“KCP”), is eighty-five percent (85%) owned by Keys and fifteen percent
(15%) owned by Childrens; and

 

WHEREAS, Keystone, Childrens and KCP are sometimes referred individually as a
“Keys Sub” and sometimes collectively referred to as the “Keys Subs”; and

 

WHEREAS, the Keys Subs collectively own one-hundred percent of the ownership
interests in the entities listed on Exhibit A hereto (collectively, the “Keys
Companies”); and

 

WHEREAS, the Kids First Foundation (“Foundation”) is a non-profit tax exempt
entity whose purpose is to provide education and residential facility services;
and

 

WHEREAS, collectively, Keys, the Keys Subs and the Keys Companies are sometimes
referred to as the “Keys Group.” The Keys Group provides group home, behavioral
health, juvenile detention, educational, and other treatment related services
through its wholly owned and operated facilities set forth on Exhibit B hereto
(the “Facilities”); and

 

WHEREAS, Buyer desires to purchase one hundred percent of the Ownership
Interests which will be issued and outstanding immediately prior to the Closing
(as defined in Section 3.1 below) and Sellers desire to sell to Buyer the
Ownership Interests owned by them and to provide for the sale to Buyer of the
additional Ownership Interests to be held by the Option Holders (as defined in
Section 2.6 below) immediately prior to the Closing, all on the terms and
conditions set forth in this Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the premises, the mutual promises
and covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

ARTICLE 1

 

TERMS

 

1.1 Accounting Terms. Accounting terms used in this Agreement and not otherwise
defined herein shall have the meanings attributed to them under GAAP. For
purposes of this Agreement, “GAAP” shall mean generally accepted accounting
principles used in the United States.

 

1.2 Defined Terms. All capitalized terms used in this Agreement shall have the
meanings ascribed to such terms as set forth throughout this Agreement.

 

ARTICLE 2

 

PURCHASE AND SALE

 

2.1 Purchase and Sale. Subject to the terms and conditions of this Agreement, at
the Closing (as defined in Section 3.1 below), each Seller shall sell, transfer
and deliver to Buyer, and Buyer shall purchase from each Seller, all of such
Seller’s right, title and interest in and to all of the Ownership Interests
owned by such Seller, as more specifically identified on Schedule 2.1 hereto,
all to be free and clear of all liens, charges, claims, pledges, security
interests, and encumbrances of any nature whatsoever (collectively, “Liens”).
Subject to the terms and conditions of this Agreement, at the Closing, each
Option Holder (as such term is defined in Section 2.6 below) all of whom shall
have executed a joinder to this Agreement as contemplated by Section 2.6 hereof
(each, a “Selling Option Holder” and, together with the Sellers, “Selling
Persons”), shall sell, transfer and deliver to Buyer, and Buyer shall purchase
from each Selling Option Holder, all of such Selling Option Holder’s right,
title and interest in and to all of the Ownership Interests that will be owned
by such Selling Option Holder, as more specifically identified on Schedule 2.1
hereto, immediately prior to the Closing, all to be free and clear of all Liens.

 

2.2 Purchase Price. The aggregate purchase price for all of the Ownership
Interests shall be an amount equal to Two Hundred Ten Million Dollars
($210,000,000) (“Purchase Price”), payable in the manner set forth below. The
Purchase Price is subject to adjustment as set forth in Sections 2.3 and 2.7
below. Following the payments described in Sections 3.5(a)(i) through
3.5(a)(vii), the net proceeds of the Purchase Price shall be allocated among the
Selling Persons in accordance with their respective proportionate ownership of
the Ownership Interests as set forth on the signature page hereto or joinder
agreement, as applicable, executed by such Selling Person (“Pro Rata Share”).

 

(a) Reserved.

 

(b) On the Closing Date (as defined in Section 3.1 below), Buyer shall deposit
or cause to be deposited into an interest bearing escrow account, an amount
equal to Sixteen Million Five Hundred Thousand Dollars ($16,500,000) (the
“Escrow Amount”), with a mutually acceptable escrow agent (the “Escrow Agent”)
under the terms and provisions of an escrow agreement in substantially the form
of Exhibit C hereto (the “Escrow Agreement”), which such Escrow Amount shall be
held in escrow by the Escrow Agent until determination and payment of the Escrow
Amount as set forth in the Escrow Agreement. Such Escrow Amount shall be used:
(i) to help satisfy any indemnification claims made by Buyer under this
Agreement; and (ii) to help satisfy the Sellers’ obligations pursuant to
Sections 2.10, 2.11, 2.12, 2.13 and 2.14, all amounts due to Buyer, if any, and
amounts owed to the Independent Auditor



--------------------------------------------------------------------------------

(as such term is defined in Section 2.3) by Selling Persons pursuant to the
Aggregate Net Working Capital (as such term is defined in Section 2.3 below)
adjustment, and (iii) for such other items mutually agreed to by the parties.
Any interest or other earnings on the Escrow Amount shall be paid by the Escrow
Agent on a pro-rata basis to the party or parties to this Agreement in
accordance with the proportionate share of the Escrow Amount delivered to such
party or parties. In the event that, before the end of the fourteenth
(14th) month following the Closing, Buyer has not submitted claims for
indemnification under Section 7.10(c) of this Agreement with an aggregate value
in excess of One Hundred Thousand Dollars ($100,000), Five Million Dollars
($5,000,000) of the Escrow Amount, together with the interest accrued thereon,
shall be released to Selling Persons in accordance with the terms of the Escrow
Agreement as soon as practicable and divided among the Selling Persons in
accordance with the Pro Rata Share. The parties further agree that in the event
that the entire One Million Five Hundred Thousand Dollars ($1,500,000) portion
of the Escrow Amount that has been designated by the parties to help satisfy any
amounts due to Buyer or the Independent Auditor by Selling Persons pursuant to
the Aggregate Net Working Capital adjustment (“Aggregate Net Working Capital
Designated Amount”) is not required to be used to pay Buyer amounts due to Buyer
under Section 2.3 or not required to be used to pay amounts due to the
Independent Auditor by Selling Persons under Section 2.3, then within ten
(10) days following the final determination of the Aggregate Net Working Capital
(as set forth in Section 2.3 below), the unused portion of Aggregate Net Working
Capital Designated Amount, together with the interest accrued thereon, shall be
released to Selling Persons in accordance with the terms of the Escrow Agreement
and divided among the Selling Persons in accordance with the Pro Rata Share.
Notwithstanding anything to the contrary set forth in this Agreement, (i) the
Selling Persons shall be deemed jointly and severally liable with respect to
claims made under this Agreement only to the extent of the funds then held by
the Escrow Agent pursuant to the Escrow Agreement; and (ii) Buyer shall obtain
payment of any claim hereunder from the funds held by the Escrow Agent and, to
the extent such funds are insufficient or unavailable, from the Selling Persons
severally in accordance with their respective Pro Rata Share.

 

2.3 Purchase Price Working Capital Adjustment.

 

(a) The Purchase Price set forth in Section 2.2 above is based on the
requirement that the Aggregate Net Working Capital of the Keys Group (as such
term is defined on Exhibit D hereto) as of the Closing Date shall not be less
than Thirteen Million Three Hundred Twenty-Five Thousand Dollars ($13,325,000)
(the “Target Amount”).

 

(b) Within one hundred twenty (120) days following the Closing, Buyer and the
Sellers’ Representative (as defined in Section 9.12) shall mutually agree upon a
final determination of the Aggregate Net Working Capital of the Keys Group as of
the Closing Date and such determination shall be binding upon all the parties.
Such determination shall be made in a manner that is consistent with: (i) the
accounting principles and illustrative calculation set forth on Exhibit E
hereto; (ii) the historical practices of each member of the Keys Group,
consistently applied; and (iii) Financial Statements. For purposes of
determining the Aggregate Net Working Capital of the Keys Group as of the
Closing, after the Closing, Buyer shall cause the Keys Group, at the sole cost
and expense of the Selling Persons (i) to permit agents of Sellers’
Representative, during normal business hours, to have reasonable access to, and
to examine and make copies of, all books and records of the Keys Group which are
in the possession of Buyer or its affiliates (including the members of the Keys
Group); and (ii) to make available for consultation the financial personnel and
agents of the Keys Group, including, without limitation, its accountants.
Notwithstanding the foregoing, in the event Buyer and the Sellers’
Representative are unable to agree on the Aggregate Net Working Capital of the
Keys Group as of the Closing Date within such one hundred twenty (120) day
period, Buyer and Sellers’ Representative shall mutually engage the Philadelphia
office of Deloitte & Touche LLP or such other independent accounting firm agreed
upon by



--------------------------------------------------------------------------------

Buyer and Sellers’ Representative (the “Independent Auditor”) who using: (i) the
accounting principles and illustrative calculation set forth on Exhibit E
hereto; (ii) the historical practices of each member of the Keys Group,
consistently applied by each such member; and (iii) the Financial Statements,
shall make a final determination of the Aggregate Net Working Capital of the
Keys Group as of the Closing Date. The written report (the “Report”) of the
Independent Auditor shall be binding upon the parties and the fees and expenses
of the Independent Auditor shall be borne fifty percent (50%) by Buyer and fifty
percent (50%) by Selling Persons; provided, that Selling Persons shall cause the
Escrow Agent to pay their portion of such fees and expenses, if any, out of the
Aggregate Net Working Capital Designated Amount, but only to the extent funds to
be paid to Buyer pursuant to Section 2.3(c) are less than the Aggregate Net
Working Capital Designated Amount. Notwithstanding any statement contained in
this Agreement to the contrary, if the Report is not, for whatever reason,
finalized and delivered to Sellers’ Representative and Buyer within one hundred
eighty (180) days of the Closing, then the dispute of the parties regarding the
Aggregate Net Working Capital of the Keys Group as of the Closing Date may be
submitted for resolution by Sellers’ Representative or Buyer to binding
arbitration in accordance with Section 9.16.

 

(c) Within five (5) days following the final determination of the Aggregate Net
Working Capital of the Keys Group as of the Closing Date in the manner set forth
in Section 2.3(b) above, to the extent required, a final adjustment to the
Purchase Price will be made by Buyer or Selling Persons. In the event that the
Aggregate Net Working Capital of the Keys Group as of the Closing Date is less
than the Target Amount, the Purchase Price shall be reduced dollar for dollar by
the amount that the Aggregate Net Working Capital of the Keys Group as of the
Closing Date is less than the Target Amount, Selling Persons shall cause the
Escrow Agent to pay such difference to Buyer out of the Escrow Amount within the
five (5) day period set forth above. In the event that the Aggregate Net Working
Capital of the Keys Group as of the Closing Date is greater than the Target
Amount, the Purchase Price shall be increased dollar for dollar by the amount
that the Aggregate Net Working Capital of the Keys Group as of the Closing Date
exceeds the Target Amount and Buyer shall pay such difference to the account or
accounts designated by the Sellers’ Representative within the five (5) day
period set forth above and such amounts shall be divided among the Selling
Persons by the Sellers’ Representative in accordance with their respective Pro
Rata Share.

 

(d) The provisions of this Section 2.3 shall be the sole and exclusive remedy
for any disputes or disagreements concerning the determination of the Aggregate
Net Working Capital of the Keys Group. Buyer shall not be entitled to seek
indemnification with respect to a breach of any representation or warranty made
by Management Sellers or Sellers that is based on the Aggregate Net Working
Capital of the Keys Group.

 

2.4 Reserved.

 

2.5 Severance Payments. Selling Persons agree that they are responsible for
paying, or for causing the Keys Group to pay prior to the Closing, all of the
severance payments due to employees of the Keys Group as a direct result of the
consummation of the transactions set forth in this Agreement, including, without
limitation, the $3,904,778 to be divided among the persons set forth on Schedule
2.5 hereto as determined by the Keys Group prior to Closing (“Severance
Payments”). Management Sellers (as defined in Section 4.1) represent and warrant
that, other than those set forth on Schedule 2.5 hereto, there are no payments
arising solely in connection with the consummation of the transactions set forth
in this Agreement that have been promised by the Keys Group or are due to any
employee by the Keys Group. In the event that any portion of the Severance
Payments have not been paid as of the Closing (“Unpaid Severance”), at Closing,
Selling Persons shall cause the Unpaid Severance amounts to be paid out of the
Purchase Price proceeds. On the Closing Date, Sellers’ Representative shall
deliver releases (the “Severance Releases”) to Buyer, in a form reasonably
satisfactory to Buyer, executed by each of the persons listed on Schedule 2.5
hereto.



--------------------------------------------------------------------------------

2.6 Option Holders Set forth on Schedule 2.6 hereto is a list of all persons
(the “Option Holders”) who hold options and/or warrants to acquire shares of
Keys ownership interests. Immediately prior to the Closing, all of the Keys
outstanding options and/or warrants held by the Option Holders will become
immediately exercisable and fully vested in accordance with their terms and each
Option Holder will exercise such Option Holder’s options and/or warrants and
will satisfy the applicable exercise price and applicable withholding Taxes
through the cashless exercise arrangement described below. To facilitate the
cashless exercise arrangement, Keys shall, immediately prior to the exercise of
the options and/or warrants, establish a per share fair value of Keys common
ownership interest (the “Per Share Value”), taking into consideration the
Purchase Price (and any adjustments required by this Agreement which are known
prior to Closing) and the number of shares of Keys common Ownership Interests
then outstanding and shares of Keys common Ownership Interests issuable upon the
exercise of outstanding options and/or warrants. Upon exercise of the options
and/or warrants, each Option Holder will receive a number of whole and
fractional shares of Keys common Ownership Interests equal to (i) the aggregate
spread value (i.e., the excess of the Per Share Value over the exercise price)
of such Option Holder’s options and/or warrants divided by the Per Share Value
(ii) less the amount of applicable withholding Taxes.

 

2.7 Cash Retention and Adjustment. Other than (i) routine petty cash amounts
held by a member of the Keys Group in connection with a Facility in the
aggregate amount of $80,000 (“Petty Cash”) and (ii) the net cash proceeds to be
received by Keys (the “Magnolia Cash”) in connection with the sale of real
property by Keystone NPS, LLC located on Magnolia Avenue, Riverside, California
(assuming such sale is consummated prior to the Closing), which amount the
Management Sellers anticipate to be $886,000, Selling Persons shall be entitled
to retain any cash on the balance sheet of Keys as of the Effective Date (as
hereinafter defined) (“Book Cash”). It is contemplated that Book Cash as of the
Effective Date will equal the sum of the Petty Cash plus the Magnolia Cash, and
that Keys will retain sufficient cash in its bank accounts to satisfy all checks
which are outstanding as of the Effective Date. In the event that the Book Cash
as of the Effective Date is greater than the sum of the Petty Cash plus the
Magnolia Cash (after giving effect to any distributions of cash to the Selling
Persons in connection with the transactions contemplated by this Agreement), the
Purchase Price shall be increased by the amount of such excess and Buyer shall,
within five (5) days after determination of such excess, pay such excess to the
account(s) designated by the Sellers’ Representative, which shall distribute
such amounts to the Selling Persons, according to their Pro Rata Share. In the
event that the Book Cash as of the Effective Date is less than the sum of the
Petty Cash plus the Magnolia Cash (after giving effect to any such
distributions), the Purchase Price shall be decreased by the amount of such
deficiency and Selling Persons (acting through the Sellers’ Representative)
shall cause such amount to be paid to Buyer from the funds held by the Escrow
Agent. The determination of Book Cash as of the Effective Date shall be made in
accordance with (i) the procedures set forth on Schedule 2.7 hereto; (ii) GAAP;
and (iii) Financial Statements. Nothing contained herein shall permit either the
Selling Persons or Buyer to have any rights with respect cash amounts as listed
in the “cash” section of the consolidated balance sheet in either the Resident
Recreational Account or the Cash on Hand-Patient Trt Account.

 

2.8 Satisfaction of Indebtedness. On the Closing Date, Selling Persons shall use
a portion of the Purchase Price to pay, discharge and satisfy in full those
obligations set forth on Schedule 2.8 hereto (collectively the “Indebtedness
Amount”).

 

2.9 Options and Severance Payments Tax Benefit. Selling Persons, Sellers’
Representative and Buyer acknowledge that the Keys Group will be generally
entitled to claim a deduction for Tax



--------------------------------------------------------------------------------

purposes for the taxable period ending on or including the Closing Date for the
amount of the Severance Payments paid to employees of the Keys Group and the
value of the Keys common Ownership Interests received by the Option Holders on
the cashless exercise arrangement as described in Section 2.5 and Section 2.6.
The calculation of such tax deduction (the “Tax Deduction”) is set forth in a
letter delivered to Buyer as of the date hereof (the “Letter”). When Buyer or
the Keys Group files a Tax Return that utilizes the option and severance Tax
benefit, Buyer shall pay the utilized amount, not to exceed in the aggregate the
amount set forth in the Letter, to the account or accounts designated by the
Sellers’ Representative within five (5) days of the filing of such Tax Return
and such amounts shall be divided among the Selling Persons by the Sellers’
Representative in accordance with their respective Pro Rata Share. If, after
paying the amount set forth in the Letter to Selling Persons, Buyer is required
to pay all or a portion of the Tax Deduction to the applicable Authority,
Selling Persons shall reimburse Buyer for such amount, together with interest
and penalties, and pay in accordance with the respective Pro Rata Share.

 

2.10 Professional Liability and Workers Compensation Accrual.

 

(a) The parties agree and acknowledge that the consolidated balance sheet of the
Keys Group dated as of May 31, 2005 included accruals for current and long term
professional liability matters in the amount of $1,452,423 (the “Initial
Professional Liability Accrual”) and for current and long term workers
compensation matters in the amount of $3,919,833 (the “Initial WC Accrual” and,
together with the Initial Professional Liability Accrual, the “Initial
Accruals”). During the five year period following the Closing, Buyer shall have
the right to make a one-time election to invoke the provisions of
Section 2.10(b) and 2.10(c). Buyer shall exercise such right by written notice
to Sellers’ Representative.

 

(b) Following the election of Buyer as set forth above, the Nashville office of
Ernst & Young (in coordination with such other offices of Ernst & Young as may
be reasonably necessary), or such other accounting or actuarial firm acceptable
to Buyer and Sellers’ Representative (the “Actuary”), shall determine the
amounts that would have been proper for Keys Group to accrue as of May 31, 2005
for professional liability (the “Professional Liability Look Back Amount”) and
workers compensation (the “WC Lookback Amount” and, together with the
Professional Liability Lookback Amount, the “Lookback Amounts”) if the actuarial
analysis that was used in developing the Initial Accruals was able to include
the experience of Keys Group between May 31, 2005 and the date on which Buyer
exercises its rights under Section 2.10(a) (the “Lookback Date”). Such
determination shall be made in accordance with (1) the terms and conditions of
this Agreement; (2) the actuarial methods and assumptions used in developing the
Initial Accruals, including without limitation those attached hereto as Exhibit
2.10, together with those used historically by Keys Group with respect to such
matters; and (3) other actuarial practices and assumptions of the American
Society of Actuaries. Buyer and Sellers’ Representative shall instruct the
Actuary to use its reasonable best efforts to provide Buyer and Sellers’
Representative with a written report setting forth the Lookback Amounts within
sixty (60) days after the Lookback Date. The fees and expenses of the Actuary
shall be borne fifty percent (50%) by Buyer and fifty percent (50%) by Selling
Persons. Selling Persons may cause Escrow Agent to pay their portion of such
fees and expenses out of the funds then held by the Escrow Agent, if any;
provided that in the event the funds then held by the Escrow Agent are
insufficient to pay such expenses in full, the Selling Persons shall be
obligated to pay such deficiency in accordance with their respective Pro Rata
Share.

 

(c) Within five (5) days following the final determination of the Lookback
Amounts in the manner set forth in Section 2.10(b), an adjustment to the
Purchase Price will be made by Buyer or Selling Persons. In the event that the
Lookback Amounts are less than the Initial Accruals, the Purchase Price shall be
increased by 50% of the amount by which the Lookback Amounts are less than the
Initial



--------------------------------------------------------------------------------

Accruals and Buyer shall pay such 50% to the account or accounts designated by
the Sellers’ Representative within the five (5) day period set forth above and
such amounts shall be divided among the Selling Persons in accordance with their
respective Pro Rata Share. In the event that the Lookback Amounts are more than
the Initial Accruals, the Purchase Price shall be reduced by 50% of the amount
by which the Lookback Amounts are greater than the Initial Accruals and Selling
Persons (acting through the Sellers’ Representative) shall cause the Escrow
Agent to pay such 50% to Buyer out of the Escrow Amount within the five (5) day
period set forth above; provided that in the event the funds then held by the
Escrow Agent are insufficient to pay such difference to Buyer, Selling Persons
shall be obligated to pay Buyer such deficiency in accordance with their
respective Pro Rata Share. Notwithstanding the foregoing, in no event shall
Selling Persons be obligated to pay, or to require the Escrow Agent to pay,
Buyer more than 100% of the Initial Accruals.

 

(d) The provisions of this Section 2.10 shall be the sole and exclusive remedy
for any disputes or disagreements concerning the accruals of Keys Group with
respect to professional liability and workers compensation matters. Buyer shall
not be entitled to seek indemnification with respect to a breach of any
representation or warranty made by Management Sellers or Sellers with respect to
the accruals for professional liability and workers compensation matters,
including without limitation those set forth in Section 4.1(g).

 

2.11 Taxes.

 

(a) The parties agree and acknowledge that the consolidated balance sheet of the
Keys Group dated as of June 30, 2005 included a current liability for accruals
with respect to federal and state income Taxes of the Keys Group that is
presented as Income Taxes Payable and Other Short Term Liabilities in the amount
of $4,370,608 (the “June Tax Accruals”) (such June Tax Accruals less the amount
determined to be applicable to deferred federal and state income Taxes in
accordance with Section 2.11(b) (the “June Deferred Income Tax Accrual”) and
less the Contingency Reserve (as defined hereafter in Section 2.11(c))
collectively, the “June Income Tax Accrual”). In the event that, between the
Closing and the five year period following the Closing (“Tax Date”), Buyer or
the Keys Group has liability for any federal or state income Taxes with respect
to the Keys Group for any period ending on or before September 30, 2005 (a
“Pre-Closing Period”) (excluding the amount of the Options and Severance
Payments Tax benefit as determined in Section 2.9) in excess of the June Income
Tax Accrual, the Purchase Price shall be decreased by such amount and Selling
Persons (acting through the Sellers’ Representative) shall cause the Escrow
Agent to pay such amounts to Buyer out of the Escrow Amount within thirty
(30) days after receipt of the applicable invoice(s) from Buyer; provided that
in the event the funds then held by the Escrow Agent are insufficient to pay
Buyer in full, the Selling Persons shall be obligated to pay Buyer such
deficiency in accordance with their respective Pro Rata Share. In the event
that, between the Closing and the Tax Date, the Buyer’s or Keys Group’s
liability for any federal or state income Taxes with respect to the Keys Group
for any Pre-Closing Period (excluding the amount of the Options and Severance
Payments Tax benefit as determined in Section 2.9) is less than the June Income
Tax Accrual, the Purchase Price shall be increased by such amount and Buyer
shall pay such difference to the account or accounts designated by the Sellers’
Representative within five (5) days following the Tax Date, which amounts the
Sellers’ Representative shall distribute among the Selling Persons in accordance
with their respective Pro Rata Share. For purposes of this Section 2.11(a),
income Taxes with respect to any taxable period beginning prior to September 30,
2005 but ending after September 30, 2005 shall be allocated to the Pre-Closing
Period using an interim closing of the books method and such income Taxes shall
be deemed to be income Taxes of a Pre-Closing Period. The provisions of this
Section 2.11(a) shall be the sole and exclusive remedy for any disputes or
disagreements concerning the accruals of Keys Group with respect to federal and
state income Taxes. Buyer shall not be entitled to seek indemnification with
respect to a breach of any representation or warranty made by Management Sellers
or Sellers with respect to the accruals for Taxes, including without limitation
those set forth in Section 4.1(e) and (g).



--------------------------------------------------------------------------------

(b) The parties further agree and acknowledge that Buyer and the Sellers’
Representative shall determine the portion of the June Tax Accruals that should
have been characterized as the June Deferred Income Tax Accrual as of June 30,
2005. Such determination shall be based upon the completion of a tax provision
performed within sixty (60) days of the completion of any Tax Return that
includes the June 30, 2005 tax period date in a manner that is consistent with
the historical practices of each member of the Keys Group, consistently applied.

 

(c) The parties further agree and acknowledge that Keys included a current
liability for federal and state income Tax contingencies (the “Contingency
Reserve”) in its June Tax Accruals in the amount of $2,086,504. In the event
that, between the Closing and the Tax Date, Buyer or the Keys Group pays any
federal or state income Taxes with respect to the Keys Group for the Pre-Closing
Period in excess of the Contingency Reserve as a result of an applicable
Authority making adjustments to federal or state income Tax Returns of the Keys
Group with respect to a Pre-Closing Period, the Purchase Price shall be
decreased by such amount and Selling Persons (acting through the Sellers’
Representative) shall cause the Escrow Agent to pay such amounts to Buyer out of
the Escrow Amount within thirty (30) days after receipt of the applicable
invoice(s) from Buyer; provided that in the event the funds then held by the
Escrow Agent are insufficient to pay Buyer in full, the Selling Persons shall be
obligated to pay Buyer such deficiency in accordance with their respective Pro
Rata Share.

 

2.12 Construction Projects. The parties acknowledge that various construction
and/or renovation projects of the Keys Group will not be completed prior to
Closing. With respect to those construction and/or renovation projects described
on Schedule 2.12 (each, a “Project” and collectively, the “Projects”), Buyer
shall cause Keys to send Sellers’ Representative a monthly invoice of the
construction and/or renovation costs paid by any member of the Keys Group
between the Closing and the twelve month period following Closing pursuant to
the applicable Contract (without giving effect to any change orders issued in
connection therewith following Closing or amendments to such Contracts entered
following the Closing). In the event that the amount(s) reflected on any such
invoice, in the aggregate, exceeds (i) the sums paid by the applicable member of
the Keys Group prior to Closing with respect to such Project plus (ii) the
applicable accrual made with respect to that Project as set forth in Schedule
2.12 (the “Project Accruals”), the Purchase Price shall be reduced by such
amount(s) and Selling Persons (acting through the Sellers’ Representative) shall
cause the Escrow Agent to pay such amounts to Buyer out of the Escrow Amount
within thirty (30) days after receipt of the applicable invoice(s).
Notwithstanding the foregoing, in no event shall Selling Persons be obligated to
pay, or to require the Escrow Agent to pay, Buyer more than the difference
between the sums paid by the applicable member of the Keys Group prior to
Closing with respect to such Project plus the applicable Project Accruals and
(ii) the specified amount, if any, required to be paid by the Keys Group
pursuant to the applicable Contract as set forth on Schedule 2.12. Buyer shall
not be entitled to seek indemnification with respect to a breach of any
representation or warranty made by Management Sellers or Sellers with respect to
the accruals for the Projects, including without limitation those set forth in
Section 4.1(g).

 

2.13 Guaranty. In the event that, as of the Closing, the amount outstanding
pursuant to the Foundation’s line of credit from First Tennessee exceeds One
Million One Hundred Thousand Dollars, the Purchase Price shall be decreased by
such excess and Selling Persons (acting through the Sellers’ Representative)
shall cause the Escrow Agent to pay such excess to Buyer out of the Escrow
Amount within five (5) days after the Closing. The provisions of this
Section 2.13 shall be the sole and exclusive remedy for any disputes or
disagreements concerning the accruals of the Keys Group with



--------------------------------------------------------------------------------

respect to the Foundation’s line of credit. Buyer shall not be entitled to seek
indemnification with respect to a breach of any representation or warranty made
by Management Sellers or Sellers with respect to the accruals for the
Foundation’s line of credit, including without limitation those set forth in
Section 4.1(g).

 

2.14 Notes. Following the Closing, the Buyer shall provide Seller’s
Representative with written notice (the “Promissory Notice”) of the failure of
the applicable member of the Keys Group to receive amounts due pursuant to the
promissory notes set forth on Schedule 2.14 (the “Notes”) after the Closing. The
Promissory Notice shall include an offer to convey the Notes, together with any
security therefor, to Selling Persons in exchange for cash in an amount equal to
the discounted cash flows that would otherwise be due under the applicable Note
(using the interest rate and remaining term set forth in the applicable Note)
(the “Note Price”). Sellers’ Representative shall send Buyer written notice of
the acceptance of the offer within fifteen (15) days after the receipt of the
Promissory Notice. As soon as reasonably practical after such acceptance,
(A) Sellers’ Representative and Buyer shall execute and deliver such documents
and instruments of conveyance as may be reasonably necessary or appropriate to
effect the transfer of the Notes and security therefore; and (B) the Purchase
Price shall be decreased by the Note Price and Selling Persons (acting through
the Sellers’ Representative) shall cause the Escrow Agent to pay the Note Price
to Buyer out of the Escrow Amount; provided that in the event the funds then
held by the Escrow Agent are insufficient to pay Buyer in full, the Selling
Persons shall be obligated to pay Buyer such deficiency in accordance with their
respective Pro Rata Share. The provisions of this Section 2.14 shall be the sole
and exclusive remedy for any disputes or disagreements concerning the accruals
of Keys Group with respect to the Notes. Buyer shall not be entitled to seek
indemnification with respect to a breach of any representation or warranty made
by Management Sellers or Sellers with respect to the accruals for the Notes,
including without limitation those set forth in Section 4.1(g).

 

ARTICLE 3

 

CLOSING

 

3.1 Closing Date. The sale and purchase of the Ownership Interests shall be
consummated at a closing (the “Closing”) to be held at 10:00 a.m. prevailing
time, at such location as agreed upon by the parties. The Closing shall occur
within ten (10) days after the satisfaction or waiver of all conditions
precedent specified in Article 6 or such other mutually agreeable date after the
satisfaction or waiver of all the conditions precedent specified in Article 6
(the “Closing Date”). It is the parties’ intention that the Closing occur on or
before October 7, 2005. In the event that the Closing occurs on or by October 7,
2005, the Closing shall be effective as of 12:00 a.m., October 1, 2005.
Otherwise, the Closing shall be effective as agreed in writing by Buyer and
Sellers’ Representative (the “Effective Date”). If the Closing does not occur on
or before October 31, 2005 or such other date that the Buyer and Sellers’
Representative have mutually agreed upon in writing, then this Agreement may be
terminated in accordance with Section 8.1(e).

 

3.2 Deliveries of Sellers’ Representative and Management Sellers. At the
Closing, Sellers’ Representative shall deliver (or cause to be delivered) to
Buyer the following:

 

(a) duly executed originals of such assignments and other instruments of sale,
conveyance, transfer and assignment as are necessary or appropriate to sell,
convey, transfer and assign to Buyer all of Selling Persons’ right, title and
interest in and to all of the Ownership Interests, in form and substance
reasonably satisfactory to the parties;



--------------------------------------------------------------------------------

(b) certificate of Management Sellers dated as of the Closing Date, certifying
that all conditions specified in Sections 6.1(a) and 6.1(c) have been fulfilled
and that all conditions specified in Section 6.2 (other than Sections 6.2(a) and
6.2(c)) have been fulfilled or that the satisfaction of any of such conditions
has been waived;

 

(c) certificates of each Selling Person that is not an individual dated as of
the Closing Date: (i) certifying the signatures and authority of the
persons/entities, executing this Agreement and all agreements and documents
contemplated hereby on behalf of such Selling Person; and (ii) certifying the
resolutions of each Selling Person who is not an individual authorizing the
execution, delivery and performance of this Agreement and the execution,
delivery and performance of all agreements, documents and transactions
contemplated hereby and the consummation of all transactions and other
commitments and obligations contemplated by this Agreement;

 

(d) reserved;

 

(e) the Escrow Agreement executed by Selling Persons and the Escrow Agent;

 

(f) notwithstanding that this transaction is a purchase of Ownership Interests,
the consent of each third-party to the Contracts (as such term is defined in
Section 4.1(i) below) listed on Schedule 6.1(h)(i);

 

(g) resignations of each of the directors and officers of each member of the
Keys Group;

 

(h) a release in substantially the form set forth on Exhibit F hereto
(“Release”) executed by each of the Selling Persons;

 

(i) evidence that each of the options and warrants set forth on Schedule 2.6,
has either been exercised or terminated;

 

(j) evidence that each option and warrant holder who exercised his/her/its
options and/or warrants on or prior to the Closing has executed and delivered to
Buyer a joinder to this Agreement;

 

(k) an opinion of counsel for the Selling Persons listed on Schedule 3.2(k) in a
form agreed to by Buyer and Sellers’ Representative; and

 

(l) a certificate executed by Management Sellers certifying, to the Knowledge of
Management Sellers, the Pro Rata Share of each Selling Person.

 

3.3 Deliveries of Buyer. At the Closing, Buyer shall deliver or cause to be
delivered to Sellers’ Representative the following:

 

(a) the Purchase Price in the manner set forth in Section 3.5 below;

 

(b) a certificate of Buyer, dated as of the Closing Date, certifying that all
conditions specified in Sections 6.2(a) and 6.2(c) have been fulfilled and that
all conditions specified in Section 6.1 (other than Sections 6.1(a) and 6.1(c))
have been fulfilled or that the satisfaction of any of such conditions has been
waived;



--------------------------------------------------------------------------------

(c) a certificate of the Secretary or an Assistant Secretary of Buyer, dated as
of the Closing Date: (i) certifying the signatures and authority of the
persons/entities executing this Agreement and all agreements and documents
contemplated hereby on behalf of Buyer; and (ii) attaching to such certificate
true, correct and complete copies of: (A) the certificate of incorporation of
Buyer; (B) the bylaws of Buyer; and (C) the resolutions of Buyer which authorize
the execution, delivery and performance by Buyer of this Agreement and the
execution, delivery and performance of all agreements, documents and
transactions contemplated hereby and the consummation of all transactions and
other commitments and obligations contemplated by this Agreement;

 

(d) reserved;

 

(e) the Escrow Agreement executed by Buyer; and

 

(f) an opinion of counsel for Buyer (which may be in-house counsel) in a form
agreed to by Sellers’ Representative and Buyer.

 

3.4 Tax Matters.

 

(a) Buyer shall pay all transfer, real property transfer, documentary stamp and
other similar taxes and all recording, filing and other fees and costs with
respect to the sale and purchase of the Ownership Interests, if any.

 

(b) In order to provide a source of funds to rectify any over payments or
underpayments of distributions of available cash by Keys pursuant to Section 4.4
of the Operating Agreement (as defined in Section 9.17), as amended, the Selling
Persons shall cause Two Million Dollars ($2,000,000) of the Purchase Price (the
“Tax Amount”) to be held in escrow and disbursed by U.S. Bank National
Association, a national banking association (“Tax Agent”), in accordance with
the terms and conditions of an escrow agreement to be executed by Selling
Persons and Tax Agent.

 

3.5 Payment of the Purchase Price.

 

(a) In order to assist the Selling Persons, and at their request, and subject to
fulfillment of all of Buyer’s conditions to Closing hereunder, Buyer agrees to
pay the Purchase Price at Closing by delivering the following amounts in
immediately available funds to Waller Lansden Dortch & Davis, PLLC (“Waller
Lansden”) for prompt subsequent distribution to the following persons:

 

(i) to the Escrow Agent an amount equal to the Escrow Amount plus 50% of the
amount of any fees due to the Escrow Agent as of the Closing;

 

(ii) to the persons whose names are set forth in Schedule 2.5, an aggregate
amount equal to $2,854,660, which amount shall be allocated among such persons
in accordance with the instructions of Keys Group;

 

(iii) reserved;

 

(iv) to the persons whose names are set forth in Schedule 3.5.(a)(iv), the
amounts determined in accordance with the payoff letters attached to such
Schedule, said Schedule to be provided to Buyer and Waller Lansden no later than
two (2) business days prior to the Closing;

 

(v) reserved;



--------------------------------------------------------------------------------

(vi) to the Tax Agent an amount equal to the Tax Amount plus the initial fee due
to the Tax Agent as of the Closing;

 

(vii) to the Sellers’ Representative an amount equal to $1,250,000 (the
“Sellers’ Representative Reserve”);

 

(viii) to CIT Capital Securities LLC, an amount equal to $300,000;

 

(ix) to Waller Lansden, an amount equal to its fees and expenses as approved by
the Sellers’ Representative or the Keys Group prior to Closing; and

 

(x) to each Selling Person its Pro Rata Share of the balance of the Purchase
Price.

 

(b) The parties agree that the payment of the Purchase Price in the manner
provided for in this Section is for the convenience of Selling Persons only. In
no way shall the making of such payments in the manner set forth in this
Section 3.5 relieve, or be interpreted as relieving, the Selling Persons from
their obligations to make the payments which they are obligated to make under
this Agreement in the event the payments made under this Section 3.5 shall prove
to be insufficient to fulfill Selling Persons’ obligations hereunder. Neither
shall the making of the payments called for in this Section 3.5 in any way
obligate Buyer to make payments pursuant to this Section 3.5 which in the
aggregate are greater than the amount of the Purchase Price.

 

(c) At the Closing, the Sellers’ Representative and Buyer shall execute and
deliver a closing statement in form and substance satisfactory to them,
confirming the amounts to be paid as provided in this Section 3.5. Waller
Lansden shall be entitled to rely on such Closing Statement and Exhibit 3.5
attached hereto and incorporated herein by reference.

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES

 

4.1 Representations and Warranties of Management Sellers. The Sellers listed on
Schedule 4.1 (the “Management Sellers”) jointly and severally represent and
warrant to Buyer (subject to the limitations and exceptions disclosed in the
correspondingly numbered Schedules to this Agreement) as of the date hereof and
as of the Closing (except to the extent such representations and warranties
specifically speak only as of one of those dates or as of another date, in which
case as of such date) as follows:

 

(a) Organization. Each member of the Keys Group is a limited liability company
or corporation duly organized, validly existing and in good standing under the
laws of its state of organization or incorporation and has the requisite limited
liability company or corporate power and authority to own its properties and
carry on its business as it is now being conducted. Each member of the Keys
Group is qualified to do business in all jurisdictions in which property owned,
leased or operated by it or the nature of the business conducted by it makes
such qualification necessary and where the failure to so qualify would have a
material adverse effect on it. Schedule 4.1(a) sets forth a true and complete
list of: (i) all jurisdictions where each member of the Keys Group is
incorporated or organized; (ii) all jurisdictions where each member of the Keys
Group is qualified or licensed to do business as a foreign corporation or
limited liability company; (iii) all of the officers and directors of each
member of the Keys Group; and (iv) all powers of attorney granted by any member
of the Keys Group to any third party that are currently in effect. Attached to
Schedule 4.1(a) are copies of each member of the Keys Group’s: (i) articles of
incorporation or certificate of organization; and (ii) bylaws or operating
agreements.



--------------------------------------------------------------------------------

(b) Power; Authority; Absence of Conflicts. Each Selling Person has the
requisite power and authority to enter into this Agreement and the documents and
agreements contemplated herein to be executed by it (collectively, the
“Transaction Documents”) and to consummate the transactions contemplated herein
and therein. The execution and delivery of this Agreement and the Transaction
Documents by each such party, and the consummation of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
action on the part of each Selling Person. This Agreement and the Transaction
Documents have been duly executed and delivered by each Selling Person that is a
party thereto and, assuming due execution and delivery by Buyer, this Agreement
and each of the Transaction Documents to which each Selling Person is a party
constitutes a valid and binding obligation of each such Selling Person,
enforceable against each such party in accordance with their respective terms,
and subject, as to enforceability, to: (i) bankruptcy, insolvency, fraudulent
transfer, moratorium, reorganization and other similar laws affecting creditors’
rights generally; and (ii) general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or equity). Neither the execution
and delivery of this Agreement or the Transaction Documents by each Selling
Person nor the consummation of the transactions contemplated hereby or thereby
constitutes a violation of any provision of the certificate of incorporation or
certificate of organization, or bylaws or operating agreement of any Selling
Person or any member of the Keys Group or violates, or except as set forth on
Schedule 4.1(b), is in conflict with, or constitutes a default under any
agreement or commitment which is set forth on Schedule 4.1(b), or to which any
Selling Person is a party or by which any Selling Person is bound, or violates
any statute or law or any judgment, decree, order, regulation or rule of any
court or governmental authority, which violation would result in a material
adverse effect on the Keys Group.

 

(c) Capitalization. As of the date hereof, the total number of authorized
Ownership Interests in Keys is 45,000,000, of which 10,000,000 are designated as
Preferred Shares and 35,000,000 are designated as Common Shares. As of the date
hereof, all of the outstanding Ownership Interests are owned of record and
beneficially by Sellers in the respective amounts set forth on Schedule 2.1
hereof. All of the Ownership Interests have been duly authorized and validly
issued, are fully paid and nonassessable, and have been issued (and since
issuance, have not been transferred except in accordance with) in all material
respects in compliance with all applicable federal and state securities laws and
with all of the agreements and instruments relating to the Ownership Interests.
Except as set forth on Schedule 4.1(c), no Seller nor any member of the Keys
Group is a party to any voting trust, proxy, or other agreements imposing
obligations with respect to the voting of or restrictions on transfer of the
Ownership Interests. Other than as set forth on Schedule 4.1(c), there does not
exist, with respect to any member of the Keys Group, any outstanding right or
security granted or issued by Keys Group to any person or entity (including, any
warrant, option, convertible debt obligation, subscriptions, right of first
offer or first refusal, or any other similar right, security, instrument or
agreement). No person or entity other than Keys has any ownership interest in
Keystone or Childrens. No person or entity other than Keys and Childrens has any
ownership interest in KCP. No person or entity other than the Keys Subs has any
ownership interest in any of the Keys Companies. Except as set forth on Schedule
4.1(c), each Selling Person owns his/her/its Ownership Interests free and clear
of all Liens.

 

(d) Ownership of Other Entities. Other than the Keys Subs, Keys does not own of
record or beneficially any equity ownership interest in any other business
entity. Other than the Keys Companies, the Keys Subs do not own of record or
beneficially any equity ownership interest in any other business entity. The
Keys Companies do not own of record or beneficially any equity ownership
interest in any business entity.



--------------------------------------------------------------------------------

(e) Taxes. All tax returns, reports and declarations (collectively, “Tax
Returns”) required by any Authority (as defined below) of any jurisdiction to be
filed prior to the date hereof by any member of the Keys Group in connection
with the properties, business, income, expenses, net worth and corporate or
limited liability company status of each member of the Keys Group have been
filed, and the Tax Returns which have been filed are accurate and complete in
all material respects. All Tax Returns required by any Authority of any
jurisdiction to be filed following the date hereof and prior to the Closing Date
by any member of the Keys Group in connection with the properties, business,
income, expenses, net worth and corporate or limited liability company status of
each member of the Keys Group will be timely filed or extended with the consent
of Buyer, and such Tax Returns will be accurate and complete in all material
respects. All taxes and governmental charges, including interest and penalties
(individually, a “Tax” and collectively, “Taxes”) shown to be due pursuant to
the Tax Returns filed prior to the date hereof or to be filed prior to the
Closing Date, or otherwise due as of the date hereof or prior to the Closing
Date in connection with the properties, business, income, expenses, net worth
and corporate or limited liability status of each member of the Keys Group have
been paid or will be paid prior to Closing, as the case may be, other than Taxes
which are not yet due or which, if due, are not delinquent, or are being
contested in good faith by appropriate proceedings and are listed on Schedule
4.1(e) hereto, or have not been finally determined and for which adequate
reserves have been established on the Interim Balance Sheets (as defined in
Section 4.1(g) below). There are no Tax claims, audits or proceedings pending
or, to the Knowledge of Management Sellers (as defined in Section 9.15),
threatened in connection with the properties, business, income, expenses, net
worth or corporate or limited liability company status of the Keys Group. Except
as set forth on Schedule 4.1(e) hereto, there are not currently in force any
extensions of time with respect to the date on which any Tax Return is or was
due to be filed by any member of the Keys Group, or any waivers or agreements
binding upon any member of the Keys Group for the extension of time for the
assessment or payment of any Tax. For purposes of this Agreement, “Authority”
shall mean any applicable federal, state, municipal or local government or any
agency, department, division or other subdivision of any such government or any
federal, state, municipal or local court (collectively, the “Authorities”).

 

(f) Books and Records. The books and records of the Keys Group with respect to
the Facilities, the Keys Group and the Ownership Interests have been maintained
in accordance with reasonable business practices, and to the extent applicable,
accurately reflect in all material respects the business of the Keys Group.

 

(g) Financial Statements. The Keys Group has furnished to Buyer: (i) the
consolidated audited balance sheet of the Keys Group for the years ending
December 31, 2002, December 31, 2003 and December 31, 2004 and related
statements of income and operations for the year then ended (the “Year-End
Balance Sheets”); and (ii) the consolidated unaudited balance sheets of the Keys
Group as of May 31, 2005 and related statements of income and operations for the
five (5) months then ended (the “Interim Balance Sheets”), copies of which are
attached hereto as Schedule 4.1(g)(i) (collectively, the Year-End Balance Sheets
and the Interim Balance Sheets are the “Financial Statements”). The Financial
Statements were prepared based upon the books and records of the Keys Group.
Except as otherwise set forth on Schedule 4.1(g)(ii), the Financial Statements
have been prepared in conformity with GAAP as applied by Keys Group on a basis
consistent with prior years and fairly present in all material respects the
financial condition of the Keys Group, as of the dates indicated, and the
results of its operations for the periods indicated, except as otherwise stated
therein and in the case of the Interim Balance Sheets, except for normal
year-end adjustments (the effect of which will not, individually or in the
aggregate, be materially adverse), the absence of notes and the lack of physical



--------------------------------------------------------------------------------

inventory. Other than as set forth on Schedule 4.1(g)(ii), the Keys Group does
not have any liabilities or obligations of any nature (whether known or unknown
and whether absolute, accrued, contingent or otherwise) that are of a type
required to be disclosed or reflected in financial statements prepared in
accordance with GAAP except (i) liabilities or obligations reflected or reserved
against in the Financial Statements and (ii) liabilities incurred in the
ordinary course of business since the date of the Interim Balance Sheets that
are not individually or in the aggregate material to the Keys Group. Other than
as set forth on Schedule 4.1(g)(iii) hereto, no member of the Keys Group has
guaranteed the indebtedness or obligations of any person or entity (other than a
member of the Keys Group), or has the right to appoint any of the directors or
officers of any entity (other than a member of the Keys Group).

 

(h) Assets. Except as disclosed on Schedule 4.1(h), each member of the Keys
Group has good and marketable title to, or a leasehold interest in, all of the
assets owned or leased by it, and at the Closing all of the assets of each
member of the Keys Group will be free and clear of Liens (other than those
Permitted Encumbrances as defined in Section 4.1(r) below). The assets of the
Keys Group constitute, in the aggregate, all the properties and assets necessary
for the operation of the Keys Group and the Facilities as currently conducted.
Copies of the fixed asset register of each member of the Keys Group have been
made available to Buyer. The tangible assets of the Keys Group, including,
without limitation, the buildings, plants, structures and equipment of the Keys
Group are in operating condition and repair, and are adequate for the uses to
which they are being put.

 

(i) Contracts. Schedule 4.1(i) sets forth a list of each Contract that:
(A) provides for aggregate payments by or to the Keys Group in excess of $75,000
per contract year; (B) cannot be terminated without liability by the member of
the Keys Group that is a party thereto upon notice of one hundred twenty
(120) days or less; (C) is with any physician, physician group or medical
practice; (D) is a managed care or payor Contract; (E) is an employment or
severance Contract; (F) is a lease or sublease relating to any real property
utilized by the Facilities; or (G) is otherwise material to the business or
operation of any member of the Keys Group (collectively, the “Material
Contracts”). For purposes of this Agreement, “Contract” means any agreement,
lease, license of intellectual property, sublicense, promissory note, evidence
of indebtedness, or other contract to which any member of the Keys Group is a
party or by which assets of any member of the Keys Group are bound. Other than
set forth on Schedule 4.1(i), all Material Contracts are in full force and
effect; no member of the Keys Group is in material default under any of the
Material Contracts; and no action or claim is pending, nor to the Knowledge of
Management Sellers is threatened, to terminate or declare any member of the Keys
Group in default under any of the Material Contracts.

 

Except as set forth in Schedule 4.1(i) or as contemplated by Section 5.1, true
and complete copies of all Contracts, including all amendments and modifications
thereto, have been made available to Buyer.

 

(j) Labor Matters. There are no material actions, suits or proceedings pending
or, to the Knowledge of Management Sellers, threatened between any member of the
Keys Group and/or any of their employees which might reasonably be expected to
have a material adverse effect on the conduct of the business of the Keys Group
nor are there any unresolved labor union grievances or unfair labor practices or
labor arbitration proceedings pending or, to the Knowledge of Management Sellers
threatened, relating to any member of the Keys Group. Except as set forth on
Schedule 4.1(j), neither Management Sellers nor Keys Group has received written
notice of any claim that any member of the Keys Group has not complied in all
material respects with any applicable laws relating to the employment of labor,
including any provisions thereof relating to wages, hours, collective
bargaining, the payment of social security and similar Taxes, equal employment
opportunity, employment discrimination and employment safety, or that any member
of the Keys Group is liable for any arrears of wages for



--------------------------------------------------------------------------------

failure to comply with any of the foregoing. Each member of the Keys Group has
withheld or collected from its employees the amount of all Taxes required to be
withheld or collected therefrom and has paid the same when due to the proper
Authorities. Except as set forth on Schedule 4.1(j), no member of the Keys Group
is a party to any collective bargaining agreement nor, to the Knowledge of
Management Sellers, is there pending any union organizational activities or
proceedings with respect to any employees of any member of the Keys Group. Other
than the Severance Payments, no employee of any member of the Keys Group is
entitled to any payment, severance or other amount from any member of the Keys
Group as a result of the consummation of the transactions set forth in this
Agreement.

 

(k) Proceedings. Except as set forth in Schedule 4.1(k), there are no material
actions, suits or proceedings pending or, to the Knowledge of Management
Sellers, threatened against or involving any member of the Keys Group at law or
in equity before any Authority. Except as set forth in Schedule 4.1(k), to the
Knowledge of Management Sellers, there are no governmental investigations being
conducted of any member of the Keys Group or the Facilities. Except as set forth
in Schedule 4.1(k), to the Knowledge of Management Sellers, no reasonable basis
for any material action, suit or proceeding exists. Except as set forth on
Schedule 4.1(k), to the Knowledge of Management Sellers, there are no orders,
judgments, injunctions or decrees of any court or governmental agency with
respect to which any member of the Keys Group has been named or to which any
member of the Keys Group is a party and pursuant to which any such member of the
Keys Group has a continuing obligation. Except as set forth on Schedule 4.1(k),
the conduct of the business of each member of the Keys Group does not violate or
infringe any applicable domestic laws, statutes, rules or regulations or any
ordinances (other than laws and regulations applicable to the healthcare
industry which are addressed in Sections 4.1(m), 4.1(v) and 4.1(x)), except
where the failure to be in compliance would not result in a material adverse
effect on the Keys Group.

 

(l) Intellectual Property. With respect to each member of the Keys Group,
Schedule 4.1(l) contains a list of: (A) the following that are material to the
business of the Keys Group: all United States patents, trademark and trade name
registrations, service mark registrations, copyright registrations, unexpired as
of the date hereof, all United States and foreign applications pending on the
date hereof for patents, for trademark or trade name registrations, for service
mark registrations, or for copyright registrations, and all trademarks, trade
names, service marks, labels and other trade rights in use on the date hereof,
all of the foregoing being owned in whole or in part as noted thereon on the
date hereof by any member of the Keys Group; and (B) a description of material
actions known by Management Sellers to have been taken within the three (3) year
period preceding the date of this Agreement to protect the trade names used by
any member of the Keys Group. To the Knowledge of Management Sellers, each of
the patents, trademarks, trade names and copyright registrations and/or
applications therefor set forth on Schedule 4.1(l) are in good standing and are
enforceable. Other than as reflected in the Material Contracts, no member of the
Keys Group is a licensor with respect to any patents, trademarks, trade names,
copyrights or registrations or applications therefore that are material to the
operation of the business of the Keys Group. To the Knowledge of Management
Sellers, the conduct of the business of each member of the Keys Group does not
violate or infringe in any material respect any right or patent, trademark,
tradename, service mark, copyright, know-how or other proprietary right of third
parties.

 

(m) Permits. Schedule 4.1(m) hereto is a schedule of all material Permits (as
defined below) held by any member of the Keys Group as of the date hereof in
connection with the business of such member of the Keys Group or the Facilities.
For purposes of this Agreement, the term “Permits” shall mean all permits,
provider numbers, accreditations, certificates, licenses, certificates of need,
franchises and authorizations and all consents, approvals, notices, filings,
recordings, registrations, qualifications and similar rights (and all
applications therefor) currently necessary to enable such member of the Keys
Group to operate its respective business, including operation of the Facilities,
as



--------------------------------------------------------------------------------

presently conducted or to receive payment from governmental payors obtained by
any member of the Keys Group from any Authority. The Keys Group is, and for the
three (3) year period preceding the date of this Agreement has been, operated in
all material respects in compliance with all such material Permits. All material
Permits are in full force and effect, and no action or claim is pending, nor to
the Knowledge of Management Sellers is threatened, to revoke, terminate or
declare invalid any of the material Permits.

 

(n) Insurance. With respect to insurance matters:

 

(i) Management Sellers have made available to Buyer: (A) copies of all policies
of insurance to which any member of the Keys Group is a party or under which any
member of the Keys Group, or any director or officer of any member of the Keys
Group, is or has been covered in connection with the business or operation of
the Keys Group at any time within the two (2) years preceding the date of this
Agreement; and (B) true and complete copies of all pending applications for
policies of insurance.

 

(ii) Schedule 4.1(n) sets forth: (A) any self-insurance arrangement by or
affecting any member of the Keys Group, including any reserves established
thereunder; (B) any contract or arrangement, other than a policy of insurance,
for the transfer or sharing of any material insurable risk by any member of the
Keys Group; and (C) for each of the last two (2) years a summary of the loss
experience for each insurance policy presently in effect.

 

(iii) Except as set forth on Schedule 4.1(n)(iii), all insurance policies to
which any member of the Keys Group is a party or that provide coverage to any
member of the Keys Group: (A) are valid, outstanding and enforceable in
accordance with their terms against the applicable member of the Keys Group and,
to the Knowledge of Management Sellers, against the other parties thereto;
(B) are sufficient for complying in all material respects with all legal
requirements and all requirements of the Material Contracts; (C) will continue
in full force and effect immediately following the Closing; and (D) do not
provide for any retrospective premium adjustment or other experience-based
liability on the part of any member of the Keys Group.

 

(iv) Except as set forth on Schedule 4.1(n)(iv), to the Knowledge of Management
Sellers, no member of the Keys Group has received: (A) any written notice that a
defense will be afforded by the applicable insurance company with reservation of
rights with respect to any material claim (or notice of a material claim) filed
by or on behalf of the Keys Group; or (B) any written notice of cancellation or
any other indication that any insurance policy is no longer in full force or
effect or will not be renewed or that the insurer of any policy is not willing
or able to perform its obligations thereunder.

 

(v) Reserved.

 

(vi) Reserved.

 

(o) Employee Matters.

 

(i) Attached hereto is a complete list (Schedule 4.1(o)(i)) of all “employee
welfare benefit plans” and “employee pension benefit plans” (collectively,
“Qualified Plans”), as such terms are defined by the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and any other group employee benefit
plan, agreement, arrangement or understanding, whether or not subject to ERISA
including any funding vehicle therefore now in effect, whether formal or
informal, written or



--------------------------------------------------------------------------------

oral, covering or maintained for the benefit of any employee or former employee
or other personnel engaged in the operations of the Keys Group or under which
the Keys Group (including any trade or business under common control therewith,
within the meaning of Section 414 of the Code) has or has had any liability (the
Qualified Plans, together with such other plans, arrangements and
understandings, collectively, the “Employee Benefit Plans”). As of the Closing
Date, there are no binding agreements that would require the Keys Group or its
successors to establish any new Employee Benefit Plans as a result of the
transactions contemplated by this Agreement.

 

(ii) With respect to each Employee Benefit Plan, Keys has provided or made
available to Buyer a copy thereof and, to the extent applicable: (A) any related
trust agreement or other funding instrument; (B) the most recent determination
letter received from the Internal Revenue Service; (C) any summary plan
description and other written communication to employees concerning the benefits
provided thereunder; (D) the Annual Report (Form 5500-series), including all
schedules and attachments thereto, required to be filed for the three most
recent plan years; and (E) the most recently prepared actuarial valuation
report.

 

(iii) Except as specified in Schedule 4.1(o)(iii), neither any member of the
Keys Group nor any other members of the Controlled Group of Corporations (as
defined in Section 1563 of the Code) that includes each member of the Keys Group
contributes to, ever has contributed to, or ever has been required to contribute
to any Benefit Plan that is or was subject to Title IV of ERISA or any
Multiemployer Plan (as defined in Section 3(37) of ERISA) and none of them has
any liability (including withdrawal liability) under any Employee Benefit Plan
that is or was subject to Title IV of ERISA or any Multiemployer Plan.

 

(iv) With respect to the Employee Benefit Plans, no member of the Keys Group has
taken any action, or omitted to take any action, that would or could reasonably
be expected to result in, and no event has occurred that would subject the Keys
Group or Buyer to, any material Lien, fine, tax, penalty, or other liability
imposed by ERISA, the Code, or other applicable law on any member of the Keys
Group.

 

(v) All of the Employee Benefit Plans that are intended to be tax-qualified
under Section 401(a) of the Code are so qualified and maintained pursuant to a
prototype plan that has been approved by the Internal Revenue Service..

 

(vi) No reportable event (within the meaning of Section 4043 of ERISA) has
occurred or, as a direct result of the transaction contemplated by the Agreement
will occur, with respect to any Employee Benefit Plan. There has not occurred
with respect to any Employee Benefit Plan: (A) a prohibited transaction (within
the meaning of Section 406 of ERISA or Section 4975 of the Code) for which no
statutory or administrative exemption is applicable that could have a material
adverse effect on the Keys Group; or (B) an accumulated funding deficiency
(within the meaning of Section 302 of ERISA or Section 412 of the Code), whether
or not waived.

 

(vii) All of the Employee Benefit Plans have been established and operated in
material compliance with their respective terms and all applicable laws, rules
and regulations, and all contributions and PBGC premiums from any member of the
Keys Group required to be made to or on behalf of any such Employee Benefit Plan
have been made or are not yet due.

 

(viii) None of the Employee Benefit Plans provides medical benefits (including
retiree welfare benefits) to persons who are not employees of any member of the
Keys Group or their dependents, except as required by Section 4980B of the Code
and Sections 601-608 of ERISA and other applicable laws.



--------------------------------------------------------------------------------

(ix) Except as set forth on Schedule 4.1(o)(ix), no member of the Keys Group
maintains any Employee Benefit Plan under which it would be obligated to pay,
accrue or accelerate rights to any money or other property or benefits because
of the consummation of the transactions contemplated by this Agreement. Except
as specified in Schedule 4.1(o)(ix), there are no other Contracts or
arrangements covering any employee, former employee or other personnel of any
member of the Keys Group that could give rise to the payment of any amount that
would be non-deductible due to Section 280G of the Code.

 

(x) Except as specified in Schedule 4.1(o)(x), with respect to each Employee
Benefit Plan: (A) no actions, suits, or claims (other than routine claims for
benefits in the ordinary course) are pending or, to the Knowledge of the
Management Sellers, threatened; and (B) no voluntary correction filings with
respect to the Employee Benefit Plans and no administrative proceedings, audits,
or investigations by the Internal Revenue Service, the U.S. Department of Labor,
the Pension Benefit Guaranty Corporation, or any other Authority are pending or,
to the Knowledge of the Management Sellers, anticipated or threatened.

 

(p) Facility Matters. With respect to the Facilities:

 

(i) As of September 30, 2005 (“OIG Check Date”), none of the professional
licensed staff of any Facility was listed on the Office of Inspector General
List of Excluded Individuals/Entities, and, to the Knowledge of Management
Sellers, no such person has been excluded from federal healthcare program
participation between the OIG Check Date and the date hereof;

 

(ii) Schedule 4.1(p)(ii) hereto sets forth each of the Facilities that are
certified for participation in Medicare and Medical Assistance (“Medicaid”)
programs, and each has a current and valid provider contract with such programs;

 

(iii) Schedule 4.1(p)(iii) sets forth opposite each Facilities’ name, all
third-party payor programs in which such Facility participates and whether a
Contract is in effect as of the date hereof with such third-party payors; and

 

(iv) copies of the most recent written licensure survey reports and any and all
written educational, group home, Medicare, Medicaid and JCAHO or other
accreditation survey reports received by any member of the Keys Group with
respect to the Facilities for which surveys were conducted by the appropriate
state or federal agencies having jurisdiction thereof or JCAHO or other
accreditation bodies have been made available to Buyer, along with copies of the
applicable plans of correction which the agencies required to be submitted in
response to such survey reports.

 

(q) Real Property. Except as set forth on Schedule 4.1(q):

 

(i) Each member of the Keys Group owns fee simple title to, or a valid leasehold
interest in, the tracts of Real Property (as defined below) set forth on
Schedule 4.1(q) opposite such entity’s name. For purposes of this Agreement, all
real property owned by any member of the Keys Group in fee simple or leased by
any member of the Keys Group together with all improvements, buildings and
fixtures located thereon or therein, and all construction in progress with
respect to such owned real property, shall sometimes be collectively referred to
as, the “Owned Real Property,” and with respect to such leased real property,
shall sometime be referred to collectively, as the “Leasehold Real Property.”
The Owned Real Property and the Leasehold Real Property shall sometimes be
referred to collectively as the “Real Property;”



--------------------------------------------------------------------------------

(ii) other than the real property located on Magnolia Avenue in Riverside,
California, the Real Property comprises all of the Owned Real Property and the
Leased Real Property that is material to the operations of the businesses
conducted by the Keys Group or the Facilities;

 

(iii) all essential utilities (including water, sewer, electricity and telephone
service) are available to the Facilities;

 

(iv) the Facilities are in all material respects in compliance with all
applicable planning, zoning and building codes and ordinances;

 

(v) no Management Seller has received and, to the Knowledge of Management
Sellers, no member of the Keys Group has received (A) written notice of a
violation of any ordinance or other law, order, regulation or requirement
relating to or affecting all or any part of the Real Property which violation
would result in a material adverse effect on the business of the Keys Group; or
(B) written notice of condemnation or similar proceedings relating to any part
of the Real Property;

 

(vi) the Real Property will be subject only to the Permitted Encumbrances as of
the Closing Date;

 

(vii) except for parties claiming by, through or under the owners of the
Leasehold Real Property, the Keys Group, patients, and residents of the
Facilities and those tenants or subtenants in possession of the Real Property
under Material Contracts, there are no parties in possession of, or claiming any
possession, adverse or not, to or other interest in, any portion of the Real
Property as lessees, tenants or subtenants at sufferance, trespassers or
otherwise;

 

(viii) no tenant or subtenant of a member of the Keys Group with respect to any
portion of the Real Property is entitled to any rebate, concession or free rent,
other than as set forth in the Contract with such tenant or subtenant; and no
rents due under any of the aforementioned tenant or subtenant Contracts with
respect to the Real Property have been assigned or hypothecated to, or
encumbered by, any person, other than pursuant to the encumbrances relating to
indebtedness to be satisfied at Closing, or Permitted Encumbrances;

 

(ix) except as set forth on Schedule 4.1(q), there is no material construction
or other capital improvement projects currently in process at any of the
Facilities or for which a Contract has been executed.

 

(r) Permitted Encumbrances. For purposes of this Agreement, “Permitted
Encumbrances” shall mean:

 

(i) any Lien for Taxes: (A) not yet delinquent or (B) being contested in good
faith by appropriate proceedings;

 

(ii) all easements, covenants, conditions, assignments, defects, restrictions,
exceptions, reservations and other encumbrances whether recorded or unrecorded
which do not unreasonably and materially interfere with the use or operation of
the Facilities by the Keys Group as the same are currently being used;



--------------------------------------------------------------------------------

(iii) all mechanics’, materialmen’s and other similar Liens, levies and charges
against the Real Property, whether existing now or at the time of Closing, which
are the obligation of any of the tenants, subtenants, licensees or occupants of
the Facilities or a portion thereof to discharge;

 

(iv) any Liens, exceptions, objections or other matters which are caused or
created by or on behalf of Buyer or anyone acting by, through or under Buyer;

 

(v) any state of facts, encroachments, overlaps or title defects consisting of
survey exceptions which would be disclosed by an accurate and current survey of
the Real Property and which do not unreasonably and materially interfere with
the use or operation of the Real Property by the Keys Group as the same is
currently being used and operated;

 

(vi) with respect to the Owned Real Property only, the matters reflected on the
existing title insurance policies covering the Owned Real Property
(individually, an “Existing Title Insurance Policy”, and collectively, the
“Existing Title Insurance Policies”), which policies described on Exhibit 4.1(r)
have been made available to Buyer other than those matters set forth on Schedule
4.1(r)(vi);

 

(vii) with respect to the Leasehold Real Property only, any Lien which is a
matter of record or reflected in an applicable lease that is a Material
Contract;

 

(viii) any Lien created or imposed on any parcel (or portion thereof) of the
Real Property subsequent to the date of the Existing Title Insurance Policy that
pertains to such parcel of the Real Property, which Lien does not otherwise fall
within the definition of Permitted Encumbrance but which Buyer accepts in
writing prior to the Closing Date;

 

(ix) any consents from or notices to landlords/lessors or
sublandlords/sublessors with respect to any of the Leased Real Property (other
than consents set forth on Schedule 6.1(h); and

 

(x) other Liens (other than Liens that are included in the Indebtedness Amount)
that are listed on Schedule 4.1(r)(x) which do not materially interfere with the
use or operation of the business of the Keys Group in a manner consistent with
the current use thereof by the members of the Keys Group.

 

(s) Environmental. As used in this subsection(s), the following terms shall have
the following meanings:

 

(i) “Hazardous Material” means any hazardous or toxic substance, waste or
material, any pollutant or contaminant or any other similar substance which is
defined as such or is regulated under Environmental Laws.

 

(ii) “Environmental Laws” means any applicable law, rule, regulation or other
legal requirement pertaining to the environment or the health or safety of the
public, including: the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. §§ 9601 et seq. (“CERCLA”); Resource Conservation and
Recovery Act, 42 U.S.C. §§ 6901 et seq. (“RCRA”); the Emergency Planning and
Community Right-to-Know Act, 42 U.S.C. § 11011, et seq.; the Hazardous Materials
Transportation Act, 49 U.S.C. §§ 1801 et seq.; the Clean Air Act, 42 U.S.C. §§
7401 et seq. (“CAA”); the Clean Water Act, 33 U.S.C. §§ 1251 et seq.; the Toxic
Substances Control Act, 15 U.S.C.



--------------------------------------------------------------------------------

§§ 2602 et seq.; the Rivers and Harbors Act of 1899, 33 U.S.C. § 401, et seq.;
the Oil Pollution Act of 1990, 33 U.S.C. § 2701, et seq.; each as amended; any
applicable state or local law similar to the foregoing; all applicable
regulations issued pursuant to the foregoing; all Permits issued to a member of
the Keys Group pursuant to the foregoing; and any other applicable law, rule,
regulation or other legal requirement pertaining to the existence, cleanup
and/or remedy of contamination on property, or the emission or release of any
Hazardous Material into the environment, including into sewer systems or within
buildings, or the use, generation, transport, treatment, storage, disposal,
removal or recovery of Hazardous Materials, or the control of hazardous wastes.

 

(iii) Except as otherwise set forth in the Phase I and/or Phase II environmental
surveys to be conducted by Buyer, between June 30, 2003 and the date hereof:

 

A. there has been no treatment, storage, release or threatened release of any
Hazardous Material at or from the Real Property, except in material compliance
with applicable Environmental Laws;

 

B. there have been no Hazardous Materials (other than those containerized,
packaged, used or maintained in material compliance with applicable
Environmental Laws) located in or on the Real Property;

 

C. there has been no disposal of any Hazardous Materials at the Real Property by
Keys Group, except in material compliance with applicable Environmental Laws;

 

D. there has been no arrangement by any member of the Keys Group for disposal of
any Hazardous Material on any property or facility not owned by any member of
the Keys Group, except in accordance with Environmental Laws;

 

E. the conduct of the business of each member of the Keys Group has been in
material compliance with all Environmental Laws;

 

F. to the Knowledge of Management Sellers, no member of the Keys Group has sent
Hazardous Material to a site that, pursuant to any Environmental Law, has been
placed on the National Priorities List or any similar state list; and

 

G. no underground storage tank has been removed from the Real Property except in
material compliance with applicable Environmental Laws, and to the Knowledge of
Management Sellers, no underground storage tanks are currently located on or at
the Real Property.

 

(t) Conduct of Business. Between May 31, 2005 and the date hereof, other than as
set forth on Schedule 4.1(t), each member of the Keys Group has been operated in
the ordinary course of business, and:

 

(i) other than circumstances or events affecting the Keys Group and its
competitors generally, there has not occurred any change in the business or
financial condition of any member of the Keys Group that has resulted in a
material adverse effect on the Keys Group as a whole;

 

(ii) there has not been any change in the accounting policies or practices of
any member of the Keys Group, including policies or practices with respect to
the payment of accounts payable or the collection of accounts receivable;



--------------------------------------------------------------------------------

(iii) no member of the Keys Group has declared or paid any dividend or other
distribution on or in respect of, and no member of the Keys Group has
repurchased, any of its ownership interests or any options, warrants or other
rights to purchase such ownership interests;

 

(iv) no member of the Keys Group has sold, transferred or subjected to any Lien
other than in the ordinary course of business, or committed to sell, transfer or
subject to any Lien other than in the ordinary course of business, any tangible
or intangible assets having a current book value in excess of $75,000 in the
aggregate, except for sales of Inventory (as defined in Section 4.1(w) below) in
the ordinary course of business and except for Permitted Encumbrances;

 

(v) no member of the Keys Group has purchased or leased, or committed to
purchase or lease, any asset for more than $75,000 in the aggregate, except in
the ordinary course of business;

 

(vi) no member of the Keys Group has incurred any additional indebtedness other
than pursuant to debt instruments outstanding at June 30, 2005, guaranteed the
indebtedness of any other person, or canceled any debt owed to it or released
any claim possessed by it other than in the ordinary course of business, except
for any debts or claims for which adequate reserves have been established in the
Financial Statements;

 

(vii) no member of the Keys Group has suffered any theft, damage, destruction or
loss of or to any tangible asset or assets in excess of $75,000 which loss has
resulted in a material adverse effect on such member of the Keys Group; and

 

(viii) no member of the Keys Group has made, granted, or committed to make or
grant any bonus or any wage, salary or compensation increase to any director,
officer, or employee other than salary increases and bonuses in the ordinary
course of business consistent with past practice, or any material increase in
any employee benefit plan or arrangement, nor has any member of the Keys Group
amended or terminated any existing Employee Benefit Plans or arrangement except
as required by applicable law or adopted any new Employee Benefit Plans or
arrangements.

 

(u) Accounts Receivables. The accounts receivable that are reflected on the
Interim Balance Sheets and all receivables relating to each member of the Keys
Group arising thereafter and prior to the Closing Date arose and will arise from
bona fide transactions in the ordinary course of business of each member of the
Keys Group and arose in the usual and ordinary course of business of each member
of the Keys Group from arms-length transactions. Except as set forth in Schedule
4.1(u), and except for compensation to employees for services rendered, no
director, officer, or equity owner of any member of the Keys Group is, or during
the last fiscal year: (A) has been a party to any material transaction with any
Facility (including, but not limited to, any Contract or other arrangement)
providing for the furnishing of service by, or rental of real or personal
property from, or otherwise requiring payments to, any such director, officer,
or equity owner, other than in his, her or its capacity as a director, officer,
or equity owner and other than intercompany transactions; or (B) has a direct or
indirect ownership interest in any person or entity which is a present
competitor, supplier or customer of any of the Facilities nor does any such
person receive income from any source which should properly accrue to a member
of the Keys Group.

 

(v) Cost Reports. Any and all cost reports, budgets, reports, accountings and
other filings required to be filed pursuant to any contractual arrangement, law,
regulation, rule or court order issued by or relating to the Medicare or
Medicaid programs or any other governmental healthcare program, or relating to
any third-party payor Contract due as of or prior to the Closing Date, has been



--------------------------------------------------------------------------------

timely filed by each member of the Keys Group. Except as set forth on Schedule
4.1(v), such costs reports, budgets, accountings and other filings accurately
reflect in all material respects the information required to be included thereon
and such cost reports do not claim any material amounts in excess of amounts
provided by law or applicable agreement. To the Knowledge of Management Sellers,
except as set forth on Schedule 4.1(v) and for overpayments, off-sets and
recoupments occurring in the ordinary course of business, there are no existing
material overpayments due and owing with respect to any cost report period
ending prior to the date hereof to any Authority including, without limitation,
the Center for Medicare and Medicaid Services, or to any third-party payor from
any member of the Keys Group.

 

(w) Inventory. Substantially all inventories of office supplies, clinical
supplies and other supplies of each member of the Keys Group (collectively,
“Inventory”), consist of a quality and quantity useable in the ordinary course
of business of the applicable Facility, except to the extent of the reserves
reflected in the Aggregate Net Working Capital as of the Closing. The present
quantity of Inventory is consistent with the past Inventory practices of the
members of the Keys Group.

 

(x) No Operational Violations. No member of the Keys Group nor any of their
respective officers and directors in their capacities as such, nor, to the
Knowledge of Management Sellers, any employee or agent of any member of the Keys
Group have: (i) knowingly and willfully made or caused to be made a false
statement or representation of a material fact in any application for any
benefit or payment; (ii) knowingly and willfully made or caused to be made any
false statement or representation of a material fact for use in determining
rights to any benefit or payment; (iii) presented or caused to be presented a
claim for reimbursement under Medicare, Medicaid, or other healthcare programs
that is for an item of service that is known or should be known to be: (A) not
provided as claimed; or (B) false or fraudulent; (iv) failed to disclose
knowledge by a claimant of the occurrence of any event affecting the initial or
continued right to any benefit or payment on its own behalf on or behalf of
another, with intent to fraudulently secure such benefit or payment;
(v) knowingly and willfully offered, paid, solicited, or received any
remuneration (including any kickback, bribe, or rebate), directly or indirectly,
overtly or covertly, in cash or in kind: (A) in return for referring an
individual to a person for the furnishing or arranging for the furnishing of any
item or service for which payment may be made in whole or in part by Medicare,
Medicaid or other healthcare programs: or (B) in return for purchasing, leasing,
or ordering or arranging for or recommending purchasing, leasing, or ordering
any good, facility, service, or item for which payment may be made in whole or
in part by Medicare, Medicaid or other healthcare programs; (vi) knowingly and
willfully made a payment, directly or indirectly, to a physician as an
inducement to reduce or limit necessary services to individuals who are under
the direct care of the physician and who are entitled to benefits under
Medicare, Medicaid, or other healthcare programs; (vii) provided to any person
information that is known or should be known to be false or misleading that
could reasonably be expected to influence the decision when to discharge a
patient from a Facility; (viii) knowingly and willfully made or caused to be
made or induced or sought to induce the making of any false statement or
representation (or omitted to state a material fact required to be stated
therein or necessary to make the statement contained therein not misleading) of
a material fact with respect to: (A) the conditions or operations of a Facility
in order that the Facility may qualify for Medicare, Medicaid or other
healthcare program certification; or (B) information required to be provided
under Section 1124A of the Social Security Act (42 U.S.C. §1320a-3); or
(ix) knowingly and willfully: (A) charged for any Medicaid service, money or
other consideration at a rate in excess of the rates established by the
applicable state; or (B) charged, solicited, accepted or received, in addition
to amounts paid by Medicaid, any gift money, donation or other consideration
(other than a charitable, religious or other philanthropic contribution from an
organization or from a person unrelated to the patient): (1) as a precondition
of admitting the patient, or (2) as a requirement for the patient’s continued
stay in the Facility.



--------------------------------------------------------------------------------

(y) Disclosure. To the Knowledge of the Management Sellers, this Agreement and
the information and Schedules referred to herein, when taken together, do not
include any untrue statement of a material fact having a bearing on the
transaction in any material manner.

 

(z) Brokers. Except for CIT Capital Financial Services, whose fee, if any, shall
be payable by the Sellers out of the Purchase Price on or prior to Closing,
there is no investment banker, broker, finder or other intermediary which has
been retained by or is authorized to act on behalf of Sellers or any member of
the Keys Group who will be entitled to any fee or commission from Buyer or any
other person or entity upon consummation of the transactions contemplated by
this Agreement.

 

(aa) Foundation. At all times since any member of the Keys Group has provided
management and/or consulting services for the Foundation, the Foundation is and
has: (i) to the Knowledge of Management Sellers, been duly organized and validly
existing under the laws of the State of California; and (ii) to the Knowledge of
Management Sellers, been qualified to do business in all jurisdictions in which
property owned, leased or operated by it or the nature of the business conducted
by it makes such qualification necessary and where the failure to so qualify
would have a material adverse effect on it. Each of the contracts between any
member of the Keys Group and the Foundation (“Foundation Contracts”) are listed
as Material Contracts on Schedule 4.1(i) and except as set forth on such
Schedule, to the Knowledge of the Management Sellers, neither the Foundation nor
a member of the Keys Group is in material default under any of the Foundation
Contracts. To the Knowledge of the Management Sellers, the Foundation has not
asserted to the Keys Group that the Foundation is entitled to indemnification or
damages from any member of the Keys Group arising out of any of the Foundation
Contracts.

 

4.2 Representations and Warranties of Buyer. Buyer represents and warrants to
Sellers (subject to the limitations and exceptions disclosed in the
correspondingly numbered Schedules to this Agreement) as of the date hereof and
as of the Closing (except to the extent such representations and warranties
specifically speak only as of one of those dates or as of another date, in which
case as of such date) as follows:

 

(a) Buyer is a duly organized, validly existing corporation in good standing
under the laws of the State of Delaware and has the requisite corporate power
and authority to own its properties and to carry on its business as now being
conducted. Buyer has qualified in all jurisdictions in which property owned,
leased or operated by it or the nature of the business conducted by it makes
such qualification necessary and where the failure to so qualify would have a
material adverse effect on it.

 

(b) Buyer has the requisite corporate power and authority to enter into this
Agreement and the Transaction Documents to which it is a party and to consummate
the transactions contemplated herein and therein. The execution and delivery of
this Agreement and the Transaction Documents to which it is a party, and the
consummation of the transactions contemplated hereby and thereby, have been duly
authorized by all necessary corporate action on the part of Buyer. This
Agreement and the Transaction Documents have been duly executed and delivered by
Buyer and, assuming due execution and delivery by the applicable Sellers,
constitute a valid and binding obligation of Buyer, enforceable against Buyer in
accordance with their respective terms, and subject, as to enforceability, to:
(i) bankruptcy, insolvency, fraudulent transfer, moratorium, reorganization and
other similar laws affecting creditors’ rights generally; and (ii) general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or equity). Neither the execution and delivery of this
Agreement or the Transaction Documents by Buyer nor the consummation of the
transactions contemplated hereby or thereby constitutes a violation of any
provision of the certificate of incorporation or bylaws of Buyer or



--------------------------------------------------------------------------------

violates, or is in conflict with, or constitutes a default under any agreement
or commitment to which Buyer is party or by which Buyer is bound, or violates
any statute or law or any judgment, decree, order, regulation or rule of any
court or governmental authority.

 

(c) There is no investment banker, broker, finder or other intermediary which
has been retained by or is authorized to act on behalf of Buyer who will be
entitled to any fee or commission from Sellers or any other person or entity
upon consummation of the transactions contemplated by this Agreement.

 

(d) There are no actions, suits or proceedings pending or, to the Knowledge of
Buyer, threatened against Buyer which could reasonably be expected to:
(i) materially impair the ability of Buyer to perform its obligations hereunder
or under the other agreements contemplated hereby to be entered into by Buyer;
or (ii) delay or prevent the consummation of the transactions contemplated
hereby or thereby.

 

(e) Buyer has sufficient financial resources, and at the Closing Buyer will
possess sufficient funds, to permit Buyer to deliver the Purchase Price in
accordance with Section 2.2, subject to satisfaction of the conditions precedent
to Buyer’s obligations to close the transactions contemplated by this Agreement.

 

(f) At the Closing, Buyer will be solvent and able to pay its debts as they
become due and will not become insolvent or otherwise unable to pay its debts as
they become due as a result of the consummation of the transactions contemplated
by this Agreement.

 

(g) Buyer is acquiring the Ownership Interests for its own account and not with
a view to the distribution thereof within the meaning of the Securities Act of
1933, as amended, and the rules and regulations promulgated thereunder (the
“Securities Act”).

 

(h) Reserved

 

(i) Buyer has such knowledge and experience in financial and business matters as
to be capable of evaluating the merits and risks of purchasing the Ownership
Interests and to understand the risks of, and other considerations relating to,
its purchase of the Ownership Interests.

 

(j) Buyer has been advised by the Keys Group that, as of the Closing Date,
(i) the Ownership Interests will not have been registered under the Securities
Act or any state’s securities laws; and (ii) no securities issued by any member
of the Keys Group will be subject to the reporting requirements of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder (the “Exchange Act”). Buyer further understands that the
certificates, if any, representing the Ownership Interests will include an
appropriate legend to the effect that such securities have not been registered
under the Securities Act or any state’s securities laws and that such securities
may not be sold or transferred except in compliance with the Securities Act and
applicable state securities laws.



--------------------------------------------------------------------------------

ARTICLE 5

 

COVENANTS PENDING CLOSING

 

5.1 Access, Inspections and Audits.

 

(a) Between the date of this Agreement and the Closing, subject to the
confidentiality restrictions set forth in Section 7.5, Management Sellers shall
and shall cause each member of the Keys Group to permit Buyer and Buyer’s
officers, employees, representatives, agents and advisors to have reasonable
access during normal business hours, to and to conduct reasonable inspections of
the Facilities, and any or all of the members of the Keys Group and to any and
all books and records and other information, data and documentation pertaining
to the conduct of the business of each member of the Keys Group or the ownership
or operation of any of the Facilities, and will cause each member of the Keys
Group and their respective directors, officers, employees, representatives,
agents and advisors to furnish to Buyer and Buyer’s officers, employees,
representatives, agents and advisors such data, information and documentation
relevant to the conduct of business of each member of the Keys Group and the
ownership, or operation of the Facilities and the Ownership Interests as Buyer
may reasonably request. All such reviews and inspections shall be conducted in
accordance with applicable law and in a manner as not to interfere unreasonably
with the Keys Group’s business operations. No such access shall take place and
no employees or staff of the Keys Group or any member of the Keys Group shall be
contacted by Buyer or its representatives without first coordinating such access
or contact with Michael G. Lindley or Al Smith. Notwithstanding the foregoing,
Buyer understands that (x) with respect to documents and information deemed by
Management Sellers in good faith to be market sensitive or competitive in
nature, (1) Management Sellers will identify such documents and information to
Buyer; (2) if requested by Buyer, Management Sellers will provide such documents
and information to Buyer’s outside attorneys and accountants (who will be bound
by confidentiality agreements) for their review; and (3) any report by such
attorneys and accountants to Buyer with respect to such documents and
information will be in writing and subject to prior review and reasonable
approval by Management Sellers to confirm that any market sensitive or
competitive information is not made available to Buyer; (y) litigation and other
materials (including internal/external legal audit letters or reviews, patient
records and similar patient information, PRO information, National Data Bank
reports, peer and quality review information and other physician-specific
confidential information) that are deemed privileged or confidential by
Management Sellers and materials which Management Sellers or the members of the
Keys Group may not disclose without violating confidentiality agreements with
third parties will not be made available to Buyer; and (z) neither Management
Sellers nor any member of the Keys Group shall be obligated to generate or
produce information in any prescribed format not customarily produced by any
member of the Keys Group.

 

(b) In addition to obligations set forth above, commencing as of the date hereof
and continuing through the Closing, by no later than the twentieth (20th) day of
each month, Management Sellers shall provide to Buyer copies of the consolidated
unaudited balance sheets of the Keys Group and related statements of income and
operations for the prior month.

 

5.2 Status of Operations. From the date hereof until the Closing Date, the
Management Sellers shall and shall cause each member of the Keys Group to keep
Buyer informed of material operational matters in respect of each member of the
Keys Group, the Facilities and the general status of on-going operations.

 

5.3 Operations. From the date hereof until the Closing Date and except as
otherwise expressly provided in this Agreement, Management Sellers will cause
the Keys Group to:

 

(a) carry on its business in substantially the same manner as heretofore and not
make any material change in its personnel, operations, finances, collections of
receivables, payment of accounts payable, accounting policies, or real or
personal property;



--------------------------------------------------------------------------------

(b) maintain the assets of each member of the Keys Group and all parts thereof
in their current condition, ordinary wear and tear excepted;

 

(c) use commercially reasonable efforts to maintain and preserve each member of
the Keys Group’s business organizations and operations intact in all material
respects; deal with the present employees of each member of the Keys Group in a
manner consistent with its existing personnel policies; maintain each member of
the Keys Group’s relationships with Authorities, payors, suppliers and other
persons and entities having business relations with it; and cooperate with Buyer
by taking such actions as are reasonably requested by Buyer to facilitate the
transition to Buyer of such business organizations, operations, employees and
other relations at Closing; and

 

(d) subject to Section 5.1, permit and allow reasonable access by Buyer to
discuss post-closing employment with each management employee of the Keys Group.

 

5.4 Consents and Approvals. From the date hereof until the Closing Date,
Management Sellers shall cause each member of the Keys Group to: (a) promptly
apply for and use its reasonable efforts to obtain prior to Closing all
consents, approvals, authorizations and clearances of those third parties
Contract parties listed on Schedule 6.1(h) hereto, and of applicable Authorities
required of it to consummate the transactions contemplated hereby; (b) provide
such information and communications to Authorities as Buyer or such Authorities
may reasonably request; and (c) prepare any document or other information
reasonably required by Buyer or reasonably requested of Selling Persons by any
such Authorities, Buyer, or third parties in order to consummate the
transactions contemplated hereby and to permit Buyer to operate the Facilities
following the Closing under the Permits and the Contracts set forth on Schedule
6.1(h).

 

5.5 Consents and Approvals. From the date hereof until the Closing Date, Buyer
shall: (a) promptly apply for and use its reasonable efforts to obtain prior to
Closing all consents, approvals, authorizations and clearances of applicable
Authorities and third-parties required of it to consummate the transactions
contemplated hereby, including approval to indirectly own and operate the
Facilities following the Closing; (b) provide such information and
communications to Authorities as Management Sellers or such Authorities may
reasonably request; and (c) prepare any document or other information reasonably
required by Management Sellers or reasonably requested of Buyer by any such
Authorities, Management Sellers, or third parties in order to consummate the
transactions contemplated hereby and to permit Buyer to operate the Facilities
following the Closing under the Permits and the Contracts set forth on Schedule
6.1(h).

 

5.6 Condition of Assets. Subject to the compliance by Management Sellers with
the obligations set forth in this Agreement and except as set forth in this
Agreement, Buyer acknowledges that it will take possession and ownership of the
assets and properties of the Keys Group as a result of its purchase of the
Ownership Interests pursuant to this Agreement AS IS, WHERE IS AND WITH ALL
FAULTS. EXCEPT AS SET FORTH IN THIS AGREEMENT, ALL OTHER WARRANTIES, EXPRESSED
OR IMPLIED, INCLUDING WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE AND ANY WARRANTIES
REGARDING HABITABILITY OR FITNESS FOR HABITATION, ARE EXPRESSLY DISCLAIMED.

 

5.7 WARN Act. Buyer will not take any action that results in the imposition of
liability on Selling Persons under the Worker Adjustment and Retraining
Notification Act, 29 U.S.C. Section 2101 et. seq. (the “WARN Act”) due to a
“plant closing” or “mass layoff” or otherwise under the provisions of the WARN
Act, or any similar state or local laws relating to plant closings, with respect
to any member of the Keys Group. All quoted terms used in this Section 5.7 and
not defined herein shall have the meanings ascribed to such terms under the WARN
Act.



--------------------------------------------------------------------------------

5.8 Withholding Taxes. The parties hereby acknowledge that, prior to the
Closing, Management Sellers shall cause Keys to remit to the applicable
Authorities an amount equal to the withholding taxes, along with applicable
employer payroll taxes for which any member of the Keys Group is responsible
prior to Closing, attributable to the exercise of the options by Option Holders
and to the payment of the Severance Amounts.

 

5.9 Tax Matters.

 

(a) Management Sellers shall prepare or cause to be prepared and file or cause
to be filed (without extension of the due date unless otherwise agreed to by
Buyer in writing) all partnership income Tax Returns for each member of the Keys
Group that is a partnership for federal income tax purposes for all taxable
periods ending on or before the Closing Date, including, without limitation, a
final Internal Revenue Service Form 1065 and all corporation income Tax Returns
for each member of the Keys Group that is a corporation for all taxable periods
ending on or before the Closing Date. Upon the request of Buyer, Selling Persons
agree and the Management Sellers shall cause each of Keys, Keystone, KCP and
their respective wholly owned limited liability companies to prepare and file an
election under Section 754 of the Internal Revenue Code of 1986, as amended (the
“Code”) with respect to their respective partnership income Tax Returns for the
period immediately prior to, or the period including the Closing Date.

 

(b) Management Sellers shall cause each member of the Keys Group to prepare and
file all other Tax Returns required to be filed by such member on or before the
Closing Date (other than those Tax Returns which due date has been properly
extended until after the Closing Date) and cause such member of the Keys Group
to pay all Taxes due with respect to those Tax Returns. From the date hereof
through the Closing, Management Sellers shall cause each member of the Keys
Group to provide a copy of all Tax Returns to Buyer for review and approval
prior to such time as each such Tax Return is filed (which approval shall not be
unreasonably withheld).

 

(c) Buyer shall cause each member of the Keys Group, or any successor to such
member, to prepare and file all Tax Returns (other than those Tax Returns
required to be filed by Management Sellers pursuant to Section 5.9(a) or (b))
that are required to be filed by each member of the Keys Group and pay, or cause
to be paid, all Taxes due with respect to those Tax Returns.

 

(d) Selling Persons and Buyer shall cooperate to the extent reasonably requested
in connection with the preparation and filing of Tax Returns with respect to the
members of the Keys Group and any audit, litigation, or other proceeding
involving Taxes with respect to such members. Cooperation shall include the
retention and, upon the other party’s request, the provision of records and
other information reasonably relevant to the preparation of a Tax Return or the
conduct of an audit, litigation, or other proceeding.

 

(e) For the shorter of (i) five (5) years or (ii) as long as Brad Williams is an
employee of Keys or its subsidiaries or affiliates, Buyer agrees to cause Keys
to permit Brad Williams to provide Selling Persons with certain services
reasonably requested by Sellers’ Representative, including without limitation
preparing Tax Returns and financial statements; provided that such services
shall be at the sole cost and expense of Selling Persons and shall not
unreasonably interfere with the business operations of the Keys Group. The
Selling Persons acknowledge and agree that they shall have no claim against
either Buyer or any member of the Keys Group relating to or arising out of the
services provided pursuant to the preceding sentence nor shall Buyer or any
member of the Keys Group have any liability relating to or arising out of the
services provided pursuant to the preceding sentence.



--------------------------------------------------------------------------------

5.10 Contract Updates. The Management Sellers shall not permit any member of the
Keys Group to amend, modify or enter into any substitute Material Contracts with
any third-party payors or lessors or sublessor unless: (i) the economic terms
are no less favorable than those in effect on June 30, 2005; and (ii) the
non-economic terms and conditions are not materially different than those in
effect on June 30, 2005.

 

5.11 Capitalization Update. If any change occurs in the representation and
warranty set forth in Section 4.1(c) prior to the Closing Date, Management
Sellers shall inform the Buyer in writing on or prior to the Closing Date, so
that such representation and warranty speaks as of the Closing Date and the
applicable Selling Persons, if any, shall execute and deliver to Buyer and
Sellers’ Representative revised signature pages reflecting the applicable
Selling Person and/or Pro Rata Share.

 

ARTICLE 6

 

CONDITIONS TO CLOSING

 

6.1 Of Buyer. All of the obligations of Buyer under Articles 2 and 3 of this
Agreement are subject to the fulfillment prior to or at the Closing of each of
the following conditions, any of which Buyer may waive in its sole discretion:

 

(a) Management Sellers shall have performed and complied in all material
respects with all agreements, commitments, covenants and other obligations
required by this Agreement to be performed or complied by Management Sellers
prior to or at the Closing in connection with the execution, delivery, and
performance of this Agreement and the consummation of all transactions and other
commitments and obligations contemplated by this Agreement, and Buyer shall have
received a certificate of Sellers’ Representative dated the Closing Date to such
effect;

 

(b) Sellers’ Representative shall have delivered to Buyer all of the
deliverables referenced in Section 3.2;

 

(c) the representations and warranties of Management Sellers set forth in this
Agreement shall be true and correct in all material respects as of the Closing
Date in each case as if made on and as of the Closing Date (except to the extent
such representations and warranties speak as of an earlier date, in which case
as of such date) except with respect to representations and warranties that
contain materiality qualifiers which representations and warranties will be true
and correct in all respects as of the Closing Date (except to the extent such
representations and warranties speak as of an earlier date, in which case as of
such date) and Buyer shall have received a certificate of Sellers’
Representative dated the Closing Date to such effect;

 

(d) all material authorizations, consents, waivers, approvals, orders,
registrations, qualifications, designations, declarations, filings or other
actions (collectively “Authorizations”) required with or from any Authority,
including without limitation receipt of licenses (or commitments to issue
licenses) and certificate of need approvals for Buyer to indirectly own and
operate the Facilities and for Buyer to indirectly conduct the business of each
member of the Keys Group as currently conducted, in connection with the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby, shall have been duly obtained. No such
Authorization shall impose on Buyer any condition or provision or requirement
with respect to the Facilities or its operation that is more restrictive in any
material respect than or different in any material respect from the conditions
imposed upon such operation prior to Closing, unless Buyer gives its prior
written approval;



--------------------------------------------------------------------------------

(e) the waiting period (and any extension thereof) applicable to the
consummation of the transactions contemplated by this Agreement under the
Hart-Scott-Rodino Act (“HSR Act”) shall have expired or been terminated;

 

(f) on the Closing Date, no suit, action, investigation, inquiry or other
proceeding by any Authority or other person not a party hereto or affiliated
with a party hereto or legal or administrative proceeding shall be pending which
questions the validity or legality of the transactions contemplated hereby; and
no injunction or order shall be in effect prohibiting consummation of the
transactions contemplated hereby or which would make the consummation of such
transactions unlawful; and no action or proceeding shall have been instituted by
any Authority or other person not a party hereto or affiliated with a party
hereto and remain pending before any Authority to restrain or prohibit the
transactions contemplated by this Agreement. No adverse decision applicable to
Keys Group shall have been made by any Authority, and no federal, state or local
statute, rule or regulation shall have been enacted the effect of which would be
to prohibit, materially restrict, impair or delay the consummation of the
transactions contemplated hereby or materially restrict or impair the ability of
Buyer to conduct the business of the Keys Group as presently conducted;

 

(g) except as set forth on Schedule 6.1(g) and except for claims which would
reasonably be deemed frivolous or claims that have been resolved, no claim by
any person or entity shall have been asserted or threatened in writing that such
person or entity: (i) is the holder or the beneficial owner of, or has any right
to acquire or to obtain beneficial ownership of any ownership interest in any
member of the Keys Group; (ii) is entitled to all or any portion of the Purchase
Price; or (iii) is entitled to acquire any of the assets or properties that are
material to the operations of any member of the Keys Group;

 

(h) Buyer shall have received all necessary consents to the Contracts set forth
on Schedule 6.1(h)(i) hereto and the applicable member of the Keys Group shall
have entered into new or amended agreements, consistent with the requirements of
Section 5.10 above, with the third parties listed on Schedule 6.1(h)(ii) hereto;

 

(i) the Keys Group shall have conducted its business in the ordinary course
since May 31, 2005 and no material adverse changes in the operations or
financial condition of Keys Group between May 31, 2005 and Closing shall have
occurred in the aggregate;

 

(j) prior to or simultaneous with the Closing, Selling Persons or the Keys Group
shall have caused the Liens on Schedule 6.1(j) to be released in full;

 

(k) the Keys Group shall have in place the insurance policies described in
Section 4.1(n) or obtained comparable replacement policies;

 

(l) Buyer shall have received an executed copy of the letter attached hereto as
Exhibit 6.1(l); and

 

(m) Buyer shall have received transition agreements executed by those persons
listed on Schedule 6.1(m).



--------------------------------------------------------------------------------

6.2 Of Selling Persons. All of the obligations of Selling Persons under Articles
2 and 3 of this Agreement are subject to the fulfillment prior to or at the
Closing of each of the following conditions, any of which the Sellers’
Representative may waive in its sole discretion:

 

(a) Buyer shall have performed and complied in all material respects with all
agreements, commitments, covenants and other obligations required by this
Agreement to be performed or complied by Buyer prior to or at the Closing in
connection with the execution, delivery, and performance of this Agreement and
the consummation of all transactions and other commitments and obligations
contemplated by this Agreement, and Sellers’ Representative shall have received
a certificate of Buyer dated the Closing Date to such effect;

 

(b) Buyer shall have delivered to Sellers’ Representative all of the
deliverables referenced in Section 3.3;

 

(c) the representations and warranties of Buyer set forth in this Agreement
shall be true and correct in all material respects as of the Closing Date in
each case as if made on and as of the Closing Date (except to the extent such
representations and warranties speak as of an earlier date, in which case as of
such date) except with respect to representations and warranties that contain
materiality qualifiers which representations and warranties will be true and
correct in all respects as of the Closing Date (except to the extent such
representations and warranties speak as of an earlier date, in which case as of
such date) and Sellers’ Representative shall have received a certificate of
Buyer dated the Closing Date to such effect;

 

(d) the waiting period (and any extension thereof) applicable to the
consummation of the transactions contemplated by this Agreement under the HSR
Act shall have expired or been terminated; and

 

(e) on the Closing Date, no suit, action, investigation, inquiry or other
proceeding by any Authority or other person not a party hereto or affiliated
with a party hereto or legal or administrative proceeding shall be pending which
questions the validity or legality of the transactions contemplated hereby; and
no injunction or order shall be in effect prohibiting consummation of the
transactions contemplated hereby or which would make the consummation of such
transactions unlawful; and no action or proceeding shall have been instituted by
any Authority or other person not a party hereto or affiliated with a party
hereto and remain pending before any Authority to restrain or prohibit the
transactions contemplated by this Agreement. No adverse decision applicable to
Buyer shall have been made by any Authority, and no federal, state or local
statute, rule or regulation shall have been enacted the effect of which would be
to prohibit, materially restrict, impair or delay the consummation of the
transactions contemplated hereby.

 

ARTICLE 7

 

OTHER AGREEMENTS OF THE PARTIES

 

7.1 Commercially Reasonable Efforts/Further Assurances. Unless otherwise set
forth in this Agreement, from the date hereof until the Closing, upon the terms
and subject to the conditions of this Agreement, each party shall use all
commercially reasonable efforts to take or cause to be taken all actions and to
do or cause to be done all things necessary, proper or advisable under
applicable laws to consummate and make effective the transactions contemplated
by this Agreement. Upon the reasonable request of another party, each party
agrees to take any and all reasonable actions, including, without limitation,
the execution of certificates or instruments, necessary or appropriate to give
effect to the terms and conditions set forth in this Agreement or to more fully
vest in Buyer, Selling Persons’ rights, title and interest in and to Ownership
Interests. The obligation set forth in the preceding sentence shall survive the
Closing.



--------------------------------------------------------------------------------

7.2 Publicity. No party shall issue any press release, public statement or
announcement or make any other disclosure relating to this Agreement or the
transactions contemplated by this Agreement without the written prior approval
of the other parties except to the extent such disclosure is required by
applicable law, as determined in good faith by the party required to make such
disclosure; provided, however, in the event that Buyer determines in good faith
that it must disclose this Agreement in order to comply with its obligations
under the Exchange Act and/or any rule or regulation promulgated thereunder,
Buyer will first deliver a copy of such disclosure to Sellers’ Representative
and provided that the Sellers’ Representative provide comments to such
disclosure to Buyer in a timely manner, Buyer shall consider in good faith such
comments. Notwithstanding anything to the contrary contained herein, the parties
hereto are specifically permitted to disclose the existence of this Agreement
and the terms contained herein, to the extent required, to such Authorities,
including without limitation the Department of Justice (“DOJ”) and the Federal
Trade Commission (“FTC”) and such third-parties as may be necessary in order to
comply with the provisions set forth in Section 5.4 and Section 5.5 above and
Sections 7.9 below. The Sellers’ Representative and Buyer will consult with each
other concerning the means by which the Keys Group’s employees, customers, and
suppliers and others will be informed of the transactions contemplated by this
Agreement.

 

7.3 Expenses. Except as otherwise provided in this Agreement, Selling Persons
and Buyer shall each bear their respective expenses incurred in connection with
the negotiation, execution, delivery and implementation of this Agreement or the
transactions contemplated by this Agreement, including, without limitation, all
accounting, legal, financial advisory and other expenses, whether or not the
transactions contemplated by this Agreement are consummated; provided, however,
in the event of a Closing, on or prior to the Closing Date, Selling Persons
shall cause Keys to pay all legal, accounting and other expenses incurred by the
Selling Persons and each member of the Keys Group in connection with the
negotiation, execution, delivery or implementation of this Agreement through the
Closing Date. No member of the Keys Group shall have any obligation to pay any
legal, accounting or other expenses incurred by Selling Persons or any member of
the Keys Group in connection with the negotiation, execution, delivery or
implementation of this Agreement following the Closing.

 

7.4 Relationship of the Parties. The relationship between Selling Persons and
Buyer established by this Agreement is solely that of vendor and vendee and
nothing contained herein shall be deemed to create a joint venture or other
fiduciary relationship between Selling Persons and Buyer. Neither Selling
Persons nor Buyer, nor their respective officers, directors, employees,
representatives or agents, shall be deemed to be an agent or servant of the
other parties nor have the right or authority to enter into any contract,
agreement, commitment or other obligation in the name of or on behalf of the
other parties or otherwise purport to bind the other parties in any manner.

 

7.5 Confidentiality.

 

(a) As used in this Agreement, the following terms shall have the following
meanings:

 

(i) “Trade Secrets” of a party means information of such party, including, but
not limited to, technical or non-technical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, product plans, or a list of actual or potential
customers or suppliers, which: (A) derives economic value, actual or potential,
from



--------------------------------------------------------------------------------

not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use; and (B) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy;

 

(ii) “Confidential Information” of a party means all proprietary and
confidential business information and data of such party that does not
constitute a Trade Secret and that is not generally known by or readily
ascertainable by or available to, on a legal or authorized basis, the general
public. “Confidential Information” as used herein does not include any
information: (A) which is already known to the receiving party (other than
information that was obtained subject to restriction under a prior
confidentiality agreement); or (B) which before being divulged by the disclosing
party (1) has become generally known to the public through no wrongful act of
the receiving party or its representatives, (2) has been received by the
receiving party from a third party without (to the receiving party’s knowledge)
restriction on disclosure and without (to the receiving party’s knowledge) a
breach by the third party of an obligation of confidentiality, or (3) is
independently developed by the receiving party without use of the Confidential
Information received from a disclosing party; and

 

(iii) “Evaluation Materials” means all documents, materials, data and
information (whether oral, written or otherwise) relating to this Agreement that
are given or disclosed by the parties to each other in the course of pursuing
this Agreement, including without limitation those that contain Confidential
Information or Trade Secrets.

 

(b) Each party agrees that it, its affiliates and their respective directors,
managers, members, partners, officers, employees, representatives, agents and
advisors will use the Evaluation Material and any Confidential Information or
Trade Secrets of another party solely for the purpose of evaluating and
implementing this Agreement and operating the Keys Group after Closing. In any
such use, the receiving party may disclose the Evaluation Materials or any
Confidential Information or Trade Secrets of another party only to such
directors, managers, members, partners, officers, employees, agents,
representatives and advisors who are involved in the receiving party’s
evaluation and implementation of this Agreement, and then only on a need to know
basis.

 

(c) Each party agrees that it will not (and each party shall take full
responsibility for ensuring that all of its affiliates and all of their
respective officers, managers, members, partners, directors, employees, agents,
representatives and advisors do not) in any way disclose, communicate, transfer
or use (other than as allowed by Section 7.5(b)) the Evaluation Material or any
Confidential Information or Trade Secrets of another party, without the prior
written consent in each instance of such other party. With respect to Trade
Secrets, the covenants in the preceding sentence shall apply for as long as the
underlying information or data remains a Trade Secret; with respect to
Confidential Information and Evaluation Information, these covenants shall apply
for three (3) years after the date of this Agreement. All Evaluation Material
(including tangible copies and computerized or electronic versions thereof),
except for that portion which consists of analyses, compilations, comparisons,
studies or other documents prepared by the receiving party, shall remain the
property of the disclosing party. The parties agree to cooperate with each
other’s reasonable confidentiality procedures as long as any covenant in this
Section remains in force.

 

(d) After the Closing, all Confidential Information, Trade Secrets and
Evaluation Materials disclosed by Selling Persons and members of the Keys Group
to Buyer hereunder, including, without limitation, all of the same as to the
conduct, ownership or operation of each member of the Keys Group shall
automatically become indirectly the property of Buyer and shall thereafter be
Confidential Information, Trade Secrets and Evaluation Material of Buyer (and
shall be treated at all times thereafter as if Buyer were the disclosing party
thereof rather than the receiving party thereof).



--------------------------------------------------------------------------------

(e) Each party agrees that it will promptly return to the disclosing party all
Evaluation Material received from such disclosing party, together with all
Confidential Information and Trade Secrets of such disclosing party, within five
(5) days following the written request of such disclosing party after any
termination of this Agreement under Section 8.1. The return of the Evaluation
Material, Confidential Information and Trade Secrets shall be accomplished by
personal delivery or forwarded by reputable couriers properly addressed to the
parties as set forth in Section 9.9. As an alternative, the receiving party may
destroy all such Evaluation Material, Confidential Information and Trade
Secrets, and certify to such disclosing party that such destruction has been
carried out. That portion of the Evaluation Material which consists of analyses,
comparisons, studies or other documents prepared for confidential use by the
receiving party shall be held by the receiving party and kept confidential as
provided above, or shall be destroyed and such destruction certified to the
disclosing party.

 

(f) Each party agrees that if it becomes subject to a subpoena or other legal
requirement to disclose any of the Confidential Information or Trade Secrets of
another party or any Evaluation Material, it will provide the other parties with
prompt notice so that the other parties may seek a protective order or other
appropriate remedy, as appropriate. If such protective order or other
appropriate remedy is denied or otherwise not obtained, the party required to
furnish the information shall furnish only that portion of the Confidential
Information, Trade Secrets and/or Evaluation Material which is, in the
reasonable opinion of its counsel, legally compelled, and will cooperate with
the other parties and their counsel to enable the other parties to attempt to
obtain a protective order or other reliable assurance that confidential
treatment will be accorded the Confidential Information, Trade Secrets and/or
Evaluation Material to be disclosed. Nothing herein shall prevent any party from
utilizing or disclosing Confidential Information or Trade Secrets in connection
with enforcing its rights or fulfilling its obligations under this Agreement.

 

7.6 Relief. The parties acknowledge that their failure to comply with the
provisions of Section 7.5 will give rise to damages, which may be impossible to
measure accurately, and that injuries sustained from any such breach will be
incalculable and irremediable; provided, however, that each Selling Person shall
only be liable for damages resulting from its, his or her own failure to comply
with Section 7.5. Management Sellers shall advise each of the Selling Persons of
their respective confidentiality requirements hereunder and the liabilities for
any breach thereof. Therefore, it is agreed that any party shall be entitled to,
in addition to all other remedies at law, equitable relief, including without
limitation an injunction or order of specific performance, in any court of
competent jurisdiction, in the event of any breach by any party of Section 7.5.
Should litigation be necessary to enforce any provision hereof, the prevailing
party shall be entitled to recover all costs, including reasonable attorneys’
fees, incurred prior to suit or after suit, and in all court proceedings,
including appellate courts.

 

7.7 Maintenance and Furnishing of Information.

 

(a) Selling Persons and Buyer agree that, for such period as may be required by
applicable law, he, she, it or they shall not destroy, discard or otherwise
render unavailable any books, records, documents, data or other information
relating principally to the conduct of the business of each member of the Keys
Group or the ownership or operation of the assets and properties of the Keys
Group prior to the Closing Date (the “Information”), without first offering the
other parties in writing the opportunity to obtain possession thereof at such
other party’s sole expense; provided that Information shall not include
information created or received by Selling Persons in their capacity as owners
of Ownership Interests, and/or options or warrants to purchase Ownership
Interests.



--------------------------------------------------------------------------------

(b) Selling Persons and Buyer agree to maintain easy and ready access and to
make available to the other parties, at reasonable times after reasonable
request therefore and at the requesting party’s sole expense, any Information
for the purpose of: (i) preparing for, prosecuting or defending any suit,
action, litigation or administration, arbitration or other proceeding or
investigation (other than one by or against the non-requesting party) by or
against the requesting party; (ii) preparing and filing any Tax Return or
election relating to the Facilities or preparing for or defending any
examination of Tax or Tax Return by any Authority; or (iii) any other legitimate
purpose. The party requesting such information shall reimburse the party
providing such Information for reasonable out-of-pocket costs and expenses
incurred by the party providing such Information.

 

(c) The access to files, books and records contemplated by this Section 7.7
shall be during normal business hours and upon not less than two (2) business
days prior written request, shall be subject to such reasonable limitations as
the party having custody or control thereof may impose to preserve the
confidentiality of information contained therein or to delete competitively
sensitive information, shall not extend to any material subject to a claim of
privilege unless expressly waived by the party entitled to claim the same, and
shall be subject to the confidentiality requirements of Section 7.5.

 

(d) Buyer shall cause Keys Group to provide Sellers’ Representative, its
employees, agents and accountants with such assistance as may be reasonably
requested in the connection with their preparation of the financial statements
of the Keys Group for the period ending immediately prior to the Closing. Such
assistance shall include (i) permitting agents of Sellers’ Representative,
during normal business hours, to have reasonable access to, and to examine and
make copies of, all books and records of the Keys Group which are in the
possession of Buyer or its affiliates (including the members of the Keys Group);
and (ii) making available for consultation the financial personnel and agents of
the Keys Group, including without limitation accountants.

 

7.8 Post Closing Insurance. In order to provide certain insurance coverage with
respect to claims made after the Closing Date that arise out of the operation of
Keys, its subsidiaries and affiliates prior to the Closing Date, Buyer agrees to
cause Keys, its subsidiaries and affiliates for a period of five years following
the Closing to keep in effect the professional liability insurance coverage
listed on Schedule 7.8 hereto or to provide Selling Persons with the benefit of
replacement insurance coverage (whether through self insurance or otherwise)
that is substantially similar in scope and with the same deductible as that
maintained by the Keys Group as of the date of this Agreement.

 

7.9 HSR Notification. On or before August 19, 2005, Selling Persons and Buyer
each filed a Pre-Merger Notification and Report Form with the DOJ and the FTC as
required by the HSR Act. Selling Persons and Buyer shall cooperate with each
other in connection with all follow-up requests for additional information,
including sharing information concerning sales and ownership and such other
information as may be needed to complete such notification. The notifications
submitted by or on behalf of Selling Persons and Buyer requested the early
termination of the waiting period specified in the HSR Act. The filing fee
required under the regulations promulgated pursuant to the HSR Act shall be
borne by Buyer; provided that the Selling Persons shall cause Keys Group to
reimburse Buyer for one half of the amount of such filing fee in the event that
the Closing does not occur. In the event either Selling Persons or Buyer shall
receive a request for additional information or documentary material from the
DOJ or the FTC, Buyer shall be primarily responsible for promptly responding to
and complying with such request; provided, however, that Selling Persons shall
promptly notify Buyer of any request they may receive and shall provide Buyer
with all information and documentary materials as are necessary to respond to
the request.



--------------------------------------------------------------------------------

7.10 Nature and Survival of Representations and Warranties; Indemnification.

 

(a) Events of Default. A breach in any respect of any representation or warranty
by a party, or a breach as a result of the failure of any of such party to
perform any of its respective agreements, covenants and obligations under this
Agreement, shall be considered a default hereunder giving rise to the right of
indemnification set forth in Section 7.10(c) or Section 7.10(d) hereof, as the
case may be.

 

(b) Survival of Representations, Etc. All representations and warranties made by
a party in this Agreement or in any Exhibit, Schedule, certificate, document or
instrument delivered pursuant to the provisions hereof or in connection with the
transactions contemplated hereby, and the remedies of the other party with
respect thereto, shall survive the Closing for the following periods:

 

(i) With respect to the representations and warranties (other than those
representations and warranties in the first two sentences of Sections 4.1(a) and
4.2(a) and in Sections 4.1(b), 4.1(c), 4.1(d), 4.1(e), 4.1(j) (but only with
respect to Taxes) 4.1(o), 4.1(s), 4.1(x), 4.1(z), 4.2(b) and 4.2(c), and all
related Exhibits, Schedules, certificates documents and instruments), any claim
arising thereunder must be brought within a period of twenty-two (22) months
following the Closing Date.

 

(ii) With respect to the representations and warranties contained in Sections
4.1(e), 4.1(j) (but only with respect to Taxes), 4.1(o), 4.1(s), 4.1(x), 4.1(z)
and 4.2(c) and all related Exhibits, Schedules, certificates documents and
instruments, any claim arising thereunder must be brought within the period of
the applicable statutes of limitations, including any extension thereof.

 

(iii) With respect to the representations and warranties contained in the first
two sentences of Sections 4.1(a) and 4.2(a) and in Sections 4.1(b), 4.1(c),
4.1(d), and 4.2(b) and all related Exhibits, Schedules, certificates documents
and instruments, such representations and warranties shall survive the Closing
and any claim arising thereunder may be brought at any time.

 

(c) Indemnification to Buyer.

 

(i) The Selling Persons shall jointly and severally to the extent of the funds
(if any) held by the Escrow Agent, and thereafter, severally, but not jointly,
in accordance with and only to the extent of their Pro Rata Share, indemnify and
hold Buyer, (and from and after the Closing, each member of the Keys Group) and
their respective affiliates, agents and representatives (each, an “Indemnified
Party”), harmless from and against any and all claims, losses, expenses, damages
or liabilities (collectively, the “Indemnified Losses”) arising out of or
relating to any of the following: (A) a breach of the representations and
warranties of Management Sellers set forth in this Agreement or in any other
document, Schedule, instrument or certificate furnished to Buyer by or on behalf
of Selling Persons and/or any member of the Keys Group in connection herewith;
(B) any breach, violation or nonperformance of a covenant, agreement or
obligation to be performed hereunder on the part of Selling Persons; (C) those
matters set forth on Schedule 7.10(c); or (D) any actions, judgments, costs and
expenses (including reasonable attorneys’ fees and all other expenses incurred
in investigating, preparing or defending any litigation or proceedings,
commenced or threatened) incident to this Section 7.10(c) or the enforcement of
this Section 7.10(c) in the event such costs are incurred in connection with a
claim that is subject to indemnification hereunder.

 

(ii) All claims for indemnification under Section 7.10(c) shall be paid first
out of the Escrow Amount until exhausted and thereafter shall be paid severally
by Selling Persons in accordance with their respective Pro Rata Share until paid
in full.



--------------------------------------------------------------------------------

(d) Indemnification to Selling Person. Buyer shall indemnify and hold Selling
Persons and their affiliates, agents and representatives (each, an “Indemnified
Party”), harmless from and against any and all Indemnified Losses arising out of
or relating to any of the following: (i) a breach of the representations and
warranties of Buyer set forth in this Agreement or in any other document,
Schedule, instrument or certificate furnished to Selling Persons by or on behalf
of Buyer in connection herewith; (ii) any breach, violation or nonperformance of
a covenant, agreement or obligation to be performed hereunder on the part of
Buyer; or (iii) any actions, judgments, costs and expenses (including reasonable
attorneys’ fees and all other expenses incurred in investigating, preparing or
defending any litigation or proceedings, commenced or threatened) incident to
this Section 7.10(d) or the enforcement of this Section 7.10(d) in the event
such costs are incurred in connection with a claim that is subject to
indemnification hereunder.

 

(e) Other than set forth in this Section 7.10(e), no claim for indemnification
under this Agreement shall be made by Buyer until the aggregate of all claims
made by Buyer equals or exceeds Five Hundred Thousand Dollars ($500,000), at
which point claims may be made for losses, damages and liabilities suffered by
Buyer in excess of such amount. Other than set forth in this Section 7.10(e), no
claim for indemnification under this Agreement shall be made by Selling Persons
until the aggregate of all claims made by Selling Persons equal or exceed Five
Hundred Thousand Dollars ($500,000), at which point claims may be made for
losses, damages and liabilities suffered by Selling Persons in excess of such
amount. The foregoing limitations shall not be applicable to any claims relating
to or arising out of matters set forth in Section 7.10(c)(i)(B) (C) or
(D) (relating to Section 7.10(c)(i)(B) or (C)) or in Section 7.10(d)(ii) or
(iii) (relating to Section 7.10(d)(ii)).

 

(f) In no event shall the aggregate amount of the liability of Selling Persons
(taken together) or the liability of Buyer (in each case including all costs and
expenses set forth in Sections 7.10(c) and 7.10(d) above) exceed Forty Million
Dollars ($40,000,000). The foregoing cap on liability shall not be applicable to
the following: (i) the Severance Payments; (ii) the obligations of Selling
Persons pursuant to Sections 2.10, 2.11, 2.12, 2.13, and 2.14; or (iii) any
matter set forth on Schedule 7.10(c). Notwithstanding the foregoing, in no event
shall the aggregate amount of the liability of Selling Persons (taken together),
including all costs and expenses set forth in Sections 7.10(c) and 7.10(d)
above, exceed Seventy Million Dollars ($70,000,000).

 

(g) The indemnification obligations of the parties set forth in Sections 7.10(c)
and 7.10(d) above shall not include any losses, damages or liabilities to the
extent that such losses, damages or liabilities are paid to the indemnified
party under insurance coverage policies held by or for the benefit of the
indemnified party. To the extent that the indemnified party has such insurance
coverage in place, the indemnified party shall use reasonable efforts to collect
on such coverage; provided, however, nothing contained in this Section 7.10(g)
shall limit either Buyer’s or Selling Persons’ right to proceed concurrently or
otherwise against the other. In the event that either Selling Persons or Buyer,
as the case may be, receive payment for an indemnification claim from the other
and also receives payment from any insurance carrier with respect to the facts
or circumstances giving rise to the indemnification claim, such party shall
promptly pay over to the other all recoveries received under such insurance
policy (after deducting such party’s expenses in pursuing such claim) up to the
amount paid on account of such claim by the other party. In the event, however,
that any insurance recovery is paid over to the other party pursuant to this
Section 7.10(g), and such recovery is subsequently required to be returned to
the insurance carrier, the party who received the payment pursuant to this
Section 7.10(g) from the other party, shall promptly return the amount of such
payment in immediately available funds.

 

(h) Except to the extent Buyer is liable to a third party, including, without
limitation any Authority, for punitive, special, indirect, consequential or
individual damages, including loss of profits, neither Buyer nor Selling Persons
be liable to the other for any punitive, special indirect, consequential, or
incidental damages, including loss of profits.



--------------------------------------------------------------------------------

(i) Except as otherwise provided in this Agreement, from and after the Closing,
the exclusive remedy of each party in connection with this Agreement and the
transactions contemplated hereby shall be as provided in this Section 7.10.

 

(j) Any indemnification payment made under this Agreement shall be characterized
for Tax purposes (and only for Tax purposes) as an adjustment to the Purchase
Price.

 

(k) In calculating amounts payable to an Indemnified Party, the amount of the
Indemnified Losses shall be computed net of any Tax benefit realized by the
Indemnified Party with respect to such Indemnified Losses.

 

(l) Following indemnification as provided for hereunder, the indemnifying party
shall be subrogated to all rights of the Indemnified Party with respect to all
persons or entities relating to the matter for which indemnification has been
made.

 

(m) No party shall be entitled to recover Indemnified Losses to the extent that
the amount of Indemnified Losses has been increased or extended by the willful
misconduct, violation of law or bad faith of such party.

 

(n) In the event that any claims are made with respect to the matters set forth
on Schedule 7.10(n), the Selling Persons shall vigorously oppose such claims and
shall keep Buyer fully informed with respect thereto. The Selling Persons shall
severally, but not jointly, in accordance with and only to the extent of their
Pro Rata Share, indemnify and hold Buyer, (and from and after the Closing, each
member of the Keys Group) and their respective affiliates, agents and
representatives harmless from and against any and all Indemnified Losses arising
out of or relating to the matters set forth on Schedule 7.10(n). The limitations
contained in Sections 7.10(e) and 7.10(f) shall not apply with respect to the
obligations of the Selling Persons pursuant to this Section 7.10(n).
Notwithstanding anything to the contrary in this Agreement, the Selling Persons
shall not be entitled to utilize any portion of the funds then held by the
Escrow Agent in order to satisfy their respective obligations set forth in this
Section 7.10(n), provided, however that Buyer, at its election, may make a claim
under the Escrow Agreement and be paid out of the Escrow Amount for amounts due
on account of the Selling Persons obligations herein.

 

7.11 Procedure for Indemnification – Non-Third Party Claims. Whenever any claim
shall arise for indemnification hereunder and such claim does not involve a
demand, claim, action or proceeding made or brought by a third party, including
without limitation an Authority, the Indemnified Party shall notify the
indemnifying party promptly after such Indemnified Party has actual knowledge of
the facts constituting the basis for such claim. The notice to the indemnifying
party shall specify, if known, the amount or an estimate of the amount of the
Indemnified Losses arising therefrom.

 

7.12 Procedure for Indemnification – Third Party Claims.

 

(a) Promptly after receipt by an Indemnified Party of notice of the commencement
of any demand, claim, action or proceeding made or brought by a third party,
including without limitation an Authority (a “Proceeding”), such Indemnified
Party will, if a claim is to be made against an indemnifying party pursuant to
this Article VII, give written notice (the “Claims Notice”) to the indemnifying
party of the commencement of the Proceeding, but the failure to notify the
indemnifying



--------------------------------------------------------------------------------

party will not relieve the indemnifying party of any liability that it may have
to the Indemnified Party, except to the extent that the indemnifying party
demonstrates that the defense of such action is prejudiced by the indemnified
party’s failure to give such notice. The Claims Notice shall describe the
Proceeding in reasonable detail and shall specify, if known, the amount or an
estimate of the amount of the Indemnified Losses arising therefrom.

 

(b) If any Proceeding referred to in Section 7.12(a) is brought against an
Indemnified Party and such Indemnified Party gives notice to the indemnifying
party of the commencement of such Proceeding, the indemnifying party will be
entitled to participate in such Proceeding and, to the extent that it wishes
(unless (i) the indemnifying party is also a party to such Proceeding and the
Indemnified Party determines in good faith that joint representation would be
inappropriate, or (ii) the indemnifying party fails to provide reasonable
assurances to the Indemnified Party of its financial capacity to defend such
Proceeding and provide indemnification with respect to such Proceeding), to
assume the defense of such Proceeding with counsel satisfactory to the
Indemnified Party and, after notice from the indemnifying party to the
Indemnified Party of its election to assume the defense of such Proceeding, the
indemnifying party will not, as long as it diligently conducts such defense, be
liable to the Indemnified Party under this Article VII for any fees of other
counsel or any other expenses with respect to the defense of such Proceeding, in
each case subsequently incurred by the Indemnified Party in connection with the
defense of such Proceeding, other than reasonable costs of investigation. If the
indemnifying party assumes the defense of a proceeding, (y) it will be
conclusively established for purposes of this Agreement that the claims made in
the Proceeding are within the scope of and subject to indemnification in
accordance with this Article VII and (z) no compromise or settlement of such
claims may be effected by the indemnifying party without the Indemnified Party’s
consent unless (I) there is no finding or admission of any violation of legal
requirements or any violation of the rights of any person and no effect on any
other claims that may be made against the Indemnified Party; and (II) the sole
relief provided is monetary damages that are to be paid in full by the
indemnifying party; and (III) the Indemnified Party will have no liability with
respect to any compromise or settlement of such claims effected without its
consent. If notice is given to an indemnifying party of the commencement of any
Proceeding and the indemnifying party does not, within ten days after the
Indemnified Party’s notice is given, give notice to the indemnified party of its
election to assume the defense of such Proceeding, the indemnifying party will
be bound by any determination made in such Proceeding or any compromise or
settlement effected by the Indemnified Party.

 

(c) Notwithstanding the foregoing, if an Indemnified Party determines in good
faith that there is a reasonable probability that a Proceeding may adversely
affect it or its affiliates other than as a result of monetary damages for which
it would be entitled to indemnification under this Agreement, the Indemnified
Party may, by notice to the indemnifying party, assume the exclusive right to
defend, compromise or settle such Proceeding, but the indemnifying party will
not be bound by any determination of a Proceeding so defended or any compromise
or settlement effected without its consent (which may not be unreasonably
withheld.) If the indemnifying party does not assume the defense of any claim or
litigation, any Indemnified Party may defend against such claim or litigation in
such manner as it may deem appropriate, including, but not limited to, settling
such claim or litigation, after giving notice of the same to the indemnifying
party, on such terms as the Indemnified Party may deem appropriate. The
indemnifying party will promptly reimburse the Indemnified Party in accordance
with the provisions hereof.

 

7.13 Non-Competition.

 

(a) As an inducement for Buyer to enter into this Agreement and to consummate
the transactions set forth herein, each of Lindley, Smith and Cawood hereby
agree, consent to and



--------------------------------------------------------------------------------

acknowledge, that for a period of three (3) years from the Closing Date, in
every state where any member of the Keys Group was doing business immediately
prior to the Closing, neither Lindley, Smith, Cawood nor any of their respective
affiliates shall directly or indirectly own, build, invest in, participate in
the development of, finance, control or have any other management or consulting
role in any entity, facility or operation, whose services or activities compete
in any way, in whole or in part, with the services or activities of any member
of the Keys Group as of the Closing Date.

 

(b) As an inducement for Buyer to enter into this Agreement and to consummate
the transactions set forth herein, Management Sellers hereby agree, consent to
and acknowledge, as applicable, that for a period of three (3) years from the
Closing Date neither the Management Sellers nor any of their affiliates shall
solicit for employment any employee of the Facilities or interfere with, disrupt
or attempt to disrupt the relationship between Buyer and its lessors, lessees,
contractors, licensors, licensees, customers, or suppliers pertaining to the
operations of any member of the Keys Group or the Facilities; provided that such
limitations regarding solicitation shall not apply to any person who
(i) responds to an advertisement which is placed in general circulation by or on
behalf of Management Sellers and which is not targeted at a person to whom the
preceding otherwise would apply or (ii) contacts Management Sellers on her or
his own initiative without any direct solicitation by Management Sellers.

 

(c) Lindley, Smith, Cawood and the Management Sellers each agree and acknowledge
their failure to comply with the provisions of this Section 7.13 will give rise
to damages which may be impossible to measure accurately and that injuries
sustained from such breach may be incalculable and irremediable. Therefore, it
is agreed that Buyer shall be entitled, in addition to all other remedies at law
to equitable relief, including without limitation an injunction or order of
specific performance in any court of competent jurisdiction, in the event of any
breach of this Section 7.13. Should litigation be necessary to enforce any
provision in this Section 7.13, the prevailing party shall be entitled to
recover all costs, including reasonable attorneys’ fees, incurred prior to suit
or after suit, in all court proceedings, including appellate courts.

 

ARTICLE 8

 

TERMINATION

 

8.1 Termination. This Agreement and the transactions contemplated hereby may be
terminated at any time prior to the Closing, as follows:

 

(a) by Buyer, if Buyer is prepared to close and all conditions of Selling
Persons’ obligations to close pursuant to Section 6.2 have been satisfied and
Selling Persons fail to close in accordance with Article 3;

 

(b) by Sellers’ Representative, if Sellers are prepared to close and all
conditions to Buyer’s obligations to close pursuant to Section 6.l have been
satisfied and Buyer fails to close in accordance with Article 3;

 

(c) by Buyer, if Selling Persons fail to cure any material breach of this
Agreement within thirty (30) days after receiving written notice thereof from
Buyer;

 

(d) by Sellers’ Representative, if Buyer fails to cure any material breach of
this Agreement within thirty (30) days after receiving written notice thereof
from Sellers’ Representative; or



--------------------------------------------------------------------------------

(e) this Agreement may be terminated by Buyer or Sellers’ Representative in the
event that the Closing does not occur on or before October 31, 2005 (unless such
date has been extended by mutual agreement of the parties); or

 

(f) in accordance with the provisions of Section 9.19 hereof.

 

8.2 Effect of Termination. Each party’s right of termination pursuant to
Section 8.1 is in addition to any other rights it may have under this Agreement
or otherwise, and the exercise of a right of termination will not be an election
of remedies. If this Agreement is terminated pursuant to Section 8.1, all
further obligations of the parties under this Agreement will terminate except as
otherwise set forth in this Section. In the event this Agreement is terminated
pursuant to Section 8.1, the provisions of Section 7.2, Section 7.3,
Section 7.5, Section 7.6 and Section 7.10 shall survive any such termination
along with any other provisions of this Agreement, which expressly or by
implication survive such termination. If this Agreement is terminated by a party
because of the breach of the Agreement by the other party or because one or more
of the conditions to the terminating party’s obligations under this Agreement is
not satisfied as a result of the other party’s failure to comply with its
obligations under this Agreement, the terminating party’s right to pursue all
legal remedies will survive such termination unimpaired.

 

ARTICLE 9

 

MISCELLANEOUS

 

9.1 Assignment. Other than an assignment by Buyer to a subsidiary or an
affiliate of Buyer, no party may assign this Agreement, in whole or in part,
without the prior written consent of the other parties. At or prior to Closing,
Buyer shall have the right to designate one or more subsidiaries or affiliates
of Buyer to take title to all or a portion of the Ownership Interests. No such
designation shall have the effect of relieving Buyer of its obligations under
this Agreement, and Buyer hereby guarantees the performance under this Agreement
of any of its subsidiaries or affiliates who assume this Agreement or all or a
portion of Buyer’s obligations under this Agreement pursuant to this
Section 9.l. Any attempted assignment not in accordance herewith shall be null
and void and of no force or effect.

 

9.2 Waiver, Amendment. No waiver, termination or discharge of this Agreement, or
any of the terms or provisions hereof, shall be binding upon any party unless
confirmed in writing. No waiver by any party of any term or provision of this
Agreement or of any default hereunder shall affect such party’s rights
thereafter to enforce such term or provision or to exercise any right or remedy
in the event of any other default, whether or not similar. This Agreement may
not be modified or amended except by a writing executed by the parties.

 

9.3 Interpretation. This Agreement shall not be construed more strictly against
any party hereto, regardless of which party is responsible for its preparation,
it being agreed that this Agreement was fully negotiated by the parties.

 

9.4 Headings. The titles, captions and headings contained in this Agreement are
inserted for convenience of reference only and are not intended to be a part of
or to affect in any way the meaning or interpretation of this Agreement.

 

9.5 Reference with Agreement. References in this Agreement to numbered or
lettered Articles, Sections, subsections, items, Exhibits, Appendices and
Schedules refer to Articles, Sections, subsections, items, Exhibits, Appendices
and Schedules of this Agreement unless otherwise expressly



--------------------------------------------------------------------------------

stated. The words “herein,” “hereof,” “hereunder,” “hereby,” “this Agreement”
and other similar references shall be construed to mean and include this
Agreement and all Exhibits, Appendices and Schedules to this Agreement, all
Schedules to such Appendices and all amendments to any of them unless the
context shall clearly indicate or require otherwise and all of the above are
specifically incorporated herein.

 

9.6 Binding Effect; Benefits. Subject to Section 9.1, this Agreement shall be
binding upon and shall inure to the benefit of the parties and their respective
successors and permitted assigns. Notwithstanding anything contained in this
Agreement to the contrary, nothing in this Agreement, expressed or implied, is
intended to confer on any person or entity other than the parties hereto or
their respective successors and permitted assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

 

9.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to the
principles of conflicts of laws.

 

9.8 Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when personally delivered or when received by mail, certified mail,
postage prepaid as to each of the parties hereto or by facsimile transmission,
receipt acknowledged, at the respective addresses and facsimile numbers set
forth on Schedule 9.8 (or at such other address as to which any such party may
have notified the other party(ies) pursuant to the terms hereof).

 

9.9 Counterparts: Fax Signatures. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute the same Agreement. Any signature page of any such
counterpart, or any electronic facsimile thereof may be attached or appended to
any other counterpart to complete a fully executed counterpart of this
Agreement, and any telecopy or other facsimile transmission of any signature
shall be deemed an original and shall bind such party.

 

9.10 Entire Agreement. This Agreement, together with all Exhibits, Appendices
and Schedules to this Agreement and the other Transaction Documents contemplated
hereby, contains the entire agreement and understanding concerning the subject
matter hereof between the parties and, other than as specifically set forth
herein, specifically supersedes any other agreement or understanding among the
parties related to the subject matter hereof.

 

9.11 Severability. If any provision of this Agreement shall be held void,
voidable, invalid or inoperative, no other provision of this Agreement shall be
affected as a result thereof, and, accordingly, the remaining provisions of this
Agreement shall remain in full force and effect as though such void, voidable,
invalid or inoperative provision had not been contained herein.

 

9.12 Sellers’ Representative. Each Selling Person hereby irrevocably appoints
Harbinger Private Equity Fund I, L.L.C. (the “Sellers’ Representative”) as the
agent of such Selling Person for all purposes relating to or in connection with
any transaction contemplated by or relating to this Agreement and to be carried
out prior to, at or after the Closing including, but not limited to:
(i) approving any immaterial modifications or amendments to this Agreement;
(ii) making decisions with respect to the determination of the Aggregate Net
Working Capital of the Keys Group; (iii) the appointment of the Escrow Agent and
execution and delivery of the Escrow Agreement; (iv) entering into any
settlement or submitting the dispute to the Independent Auditor; (v) taking any
action that may be necessary or desirable, as determined by the Sellers’
Representative, in its reasonable discretion, in connection with



--------------------------------------------------------------------------------

the termination of this Agreement; (vi) executing and delivering, on behalf of
the Selling Persons’ any and all notices, documents or certificates to be
executed by the Selling Persons in connection with this Agreement and the
transactions contemplated hereby; (vii) granting any consent or approval on
behalf of the Selling Persons under this Agreement; (viii) negotiating,
compromising and resolving disputes with the Buyer that arise under this
Agreement including disputes regarding indemnification claims by any party;
(ix) exercising or refraining from exercising any remedy available to Selling
Persons; (x) waiving any and all conditions in Section 6.2; (xi) retaining such
counsel, accountants and other professional advisors as the Sellers’
Representative reasonably deems necessary or appropriate to perform its duties
hereunder; (xii) giving such instructions and doing such other things and
refraining from doing such other things as Sellers’ Representative in its sole
discretion deems necessary or appropriate to carry out the provisions of the
Transaction Documents to which it is a party; and (xiii) to pay the fees, costs
and expenses reasonably incurred by the Sellers’ Representative in the
performance of its duties hereunder from the Sellers’ Representative Reserve. In
the event that the Sellers’ Representative Reserve is insufficient to pay such
fees, costs and expenses, each Selling Person agrees to promptly pay its Pro
Rata Share of such amounts in the manner specified in a written notice from
Sellers’ Representative. Each Selling Person hereby irrevocably appoints the
Sellers’ Representative as such Selling Person’s true and lawful
attorney-in-fact and agent, with full powers of substitution and resubstitution,
in such Selling Person’s name, place and stead, in any and all capacities (other
than as agent for service of process), in connection with the transactions
contemplated by this Agreement, granting unto said attorney-in-fact and agent,
full power and authority to do and perform each and every act and thing
requisite and necessary to be done in connection with the sale of such Selling
Person’s Ownership Interest as fully to all intents and purposes as such Selling
Person might or could do in person; such appointment as attorney-in-fact is
coupled with an interest. Each Selling Person hereby authorizes the Buyer and
its affiliates to rely upon the agency created hereby and releases Buyer and its
affiliates from any and all liability to such Selling Person of whatever nature
arising out of or relating to such agency, to the same extent as though any act
committed or omitted by the Sellers’ Representative pursuant to such agency had
been committed or omitted by such Selling Person. On thirty (30) days prior
written notice to the Selling Persons and to Buyer, the Sellers’ Representative
may resign its appointment. Prior to the effective date of such resignation,
those Selling Persons holding more than 50% of the Pro Rata Share shall
designate in writing a replacement Sellers’ Representative who shall possess the
same rights and obligations as the then existing Sellers’ Representative.
Immediately upon designation of a replacement Sellers’ Representative, Selling
Persons shall cause written notice of such designation of the replacement
Sellers’ Representative to be delivered to Buyer, along with all contact and
notice information for such replacement Sellers’ Representative.

 

9.13 Indemnification of Sellers’ Representative. Selling Persons hereby agree to
indemnify and to save and hold harmless the Sellers’ Representative severally,
not jointly, in accordance with their respective Pro Rata Share from any
liability loss, cost, damage or expense, including attorneys fees (reasonably
incurred or suffered as a result of the performance of its duties under this
Agreement) incurred by the Sellers’ Representative based upon or arising out of
any act, whether of omission or commission, of the Sellers’ Representative
pursuant to the authority herein granted, other than acts, whether of omission
or commission, of the Sellers’ Representative that constitute gross negligence
or willful misconduct in the exercise by the Sellers’ Representative of the
authority herein granted.

 

9.14 Reserved.

 

9.15 Knowledge. “Knowledge of Management Sellers” (and any similar expression)
means, as to a particular matter, the actual knowledge of any person specified
on Schedule 9.15(a) hereto. Knowledge with respect to Buyer means, as to a
particular matter, the actual knowledge of any person specified on Schedule
9.15(b) hereto.



--------------------------------------------------------------------------------

9.16 Dispute Resolution.

 

(a) Agreement to Arbitrate. The parties plan to work together to implement this
Agreement. However, the parties understand that issues and conflicts may arise.
The parties acknowledge their desire to reach a working solution by using good
faith attempts to resolve such issues and conflicts. If such good faith attempts
are unsuccessful, the parties agree that, except as otherwise provided in this
Agreement, either Buyer or Sellers’ Representative may demand arbitration of any
claim, controversy, issue or dispute (hereafter “Dispute”) arising out of or
relating to this Agreement, unless the amount of the damage or loss is at issue
in pending litigation with a third party, in which event arbitration shall not
be commenced until such amount is ascertained or both parties agree to
arbitration.

 

(b) Location of Arbitration; Rules. Arbitration shall be conducted in
Wilmington, Delaware under the Commercial Arbitration Rules then in effect of
the American Arbitration Association (“AAA”), and administered by the AAA.

 

(c) Selection of Arbitrator(s).

 

(i) In the event of arbitration with an amount in controversy equal to or less
than $250,000, arbitration shall be conducted by one (1) neutral arbitrator
mutually agreed upon by the parties. If no arbitrator is agreed upon within ten
(10) days of commencement of Arbitration, or if the arbitrator selected by the
Buyer and Sellers’ Representative is unable or unwilling to arbitrate the
Dispute, the parties shall request that a neutral arbitrator be selected by the
AAA.

 

(ii) In the event of arbitration with an amount in controversy greater than
$250,000, Arbitration shall be conducted by three neutral arbitrators. Within
fifteen (15) days of commencement of arbitration, each of Buyer and Sellers’
Representative shall select one (1) neutral arbitrator in whatever area(s) of
expertise such party believes is relevant to the dispute. Within ten (10) days
of their appointment, the two (2) neutral arbitrators so selected shall select
the third neutral arbitrator from a list provided by the AAA who shall be a
practicing attorney having experience in the area of commercial contracts and
who shall act as chair of the arbitration panel. If the arbitrators selected by
Buyer and Sellers’ Representatives are unable or fail to agree upon the third
arbitrator, the third arbitrator shall be selected by the AAA.

 

(d) Procedure. The arbitrator(s) shall set a limited time period and establish
procedures designed to reduce the cost and time for discovery while allowing the
parties an opportunity, in the discretion of the arbitrator(s) to discover
relevant information from the opposing party about the subject matter of the
Dispute. Any dispute regarding discovery, or the relevance or scope thereof,
shall be determined by the sole arbitrator or the chair of the arbitration
panel, as the case may be, and shall be governed by the Federal Rules of Civil
Procedure. The award by the arbitrator(s) shall be in writing, shall be signed
by the sole arbitrator or a majority of the arbitrators, as the case may be, and
shall include a statement of findings of fact and conclusions regarding the
reasons for the disposition of any claim. No statements by, or communications
between, the parties during negotiation or mediation, or both, will be
admissible for any purpose in arbitration.

 

(e) Costs and Expenses. As between Buyer and Selling Persons, each shall bear
its own expenses and its attorney’s fees and expenses, and shall equally share
the arbitrators’ fees, administrative fees and travel expenses, provided,
however, that each of Buyer and the Selling Parties shall be responsible for 50%
of the fees and expenses due to the Escrow Agent. Judgment on the award entered
by the arbitrators may be entered in and enforced by any court of competent
jurisdiction.



--------------------------------------------------------------------------------

(f) Limitations/Injunctive Relief. Except as set forth in Section 7.10(h), the
arbitrator shall not be empowered to award punitive, special, indirect,
consequential or incidental damages, including loss of profits. Notwithstanding
the foregoing, either party may resort to a court by applying for interim,
injunctive, or equitable relief, if such party reasonably determines that such
relief is necessary to prevent irreparable injury to it or to a third party.

 

9.17 Consent and Waiver of Rights. As additional consideration for receiving
his/her/its Pro Rata Share of the net proceeds of the Purchase Price, each
Selling Person hereby: (a) acknowledges that this Agreement contemplates the
sale of all of the Ownership Interests in Keys by all of the Selling Persons to
Buyer and that pursuant to it all of the holders of Preferred Shares and Common
Shares are selling their Ownership Interests to Buyer; (b) waives any and all
rights to receive notice of the proposed sale of Ownership Interests by any of
the other Selling Persons to which the Selling Person might otherwise be
entitled under the Limited Liability Company Agreement dated January, 2002, as
amended (the “Operating Agreement”), the Investors’ Rights Agreement dated
January, 2002, the Series B Common Share Purchase Warrant dated September 24,
2002, or any other agreement, instrument or document (collectively, the “Share
Agreements”); (c) waives any and all rights to purchase Ownership Interests from
any of the other Selling Persons which the Selling Person might have under the
Share Agreements; (d) consents to the sale by each of the other Selling Persons
of his/her/its Ownership Interests to Buyer pursuant to this Agreement free and
clear of all Liens; and (e) waives his/her/its right to apply Section 11.2 of
the Operating Agreement to the purchase of Ownership Interests by Buyer.

 

9.18 Waiver of Existing Non-Competition and Non-Solicitation Covenants. Buyer
hereby agrees to waive and cause Keys to waive any right it might have following
Closing to enforce the non-competition and non-solicitation covenants contained
in Section 9.5 of the Operating Agreement with respect to the Selling Persons.
Furthermore, Buyer hereby agrees to waive and cause Keys to waive any right it
might have following Closing to enforce the non-competition and non-solicitation
covenants contained in Section 10(d) of the Key’s Share Option Plan with respect
to Selling Option Holders. Nothing contained in this Section 9.18 shall modify,
restrict or otherwise affect in any way Buyer’s rights under the provisions set
forth in Section 7.13.

 

9.19. Schedules. Between October 3, 2005 and October 5, 2005, Buyer and the
Management Sellers shall review the Schedules provided to such party and shall
communicate with each other in order to determine if they can reach mutual
agreement regarding the content of the Schedules under this Agreement. In the
event that Buyer and the Management Sellers are unable to reach mutual agreement
regarding the content of the Schedules required under this Agreement by 6:00
p.m. ET on October 5, 2005 (or such later date or time as the Buyer and the
Management Sellers may mutually agree upon in writing), then either Buyer or the
Management Sellers may upon written notice to the other terminate this
Agreement.

 

9.20 Red River. Red River Ventures I, L.P. (“RRV”) is the owner of one hundred
percent of the issued and outstanding capital stock (the “KGK Stock”) of
Keystone Group Kids, Inc. (“KGK”) and has requested that Buyer consider
acquiring the Ownership Interests held by KGK indirectly through a purchase of
the KGK Stock. In the event Buyer determines, in its sole discretion, that it is
willing to acquire KGK’s Ownership Interests indirectly through a purchase of
the KGK Stock, the Selling Persons hereby consent to Buyer’s purchase of the KGK
Stock. If, contemporaneous with the Closing, the Sellers’ Representative
receives (i) written notice from Buyer that it will be consummating the purchase
of the KGK Stock contemporaneously with the Closing and (ii) an undertaking by
RRV in favor of the Selling Persons and Buyer, in a form acceptable to Sellers’
Representative and Buyer, whereby RRV agrees (a) to become a substitute party,
in all respects, for KGK under this Agreement and (b) to assume and be
responsible for all liabilities and obligations which KGK would have been
responsible for under



--------------------------------------------------------------------------------

this Agreement and all other Transaction Documents but for the substitution of
parties; then, at Closing, the Sellers’ Representative will deliver to Buyer and
KGK a release acceptable to Buyer releasing KGK from any liability and
obligations under this Agreement all other Transaction Documents.
Notwithstanding anything herein to the contrary, it is expressly understood and
agreed that Buyer shall be under no obligation to purchase the KGK Stock or
enter into negotiations for the purchase of the KGK Stock or take any other
action with respect thereto.

 

[signature pages follow]



--------------------------------------------------------------------------------

[Signature Page 1 of 2 of Ownership Interest Purchase Agreement]

 

IN WITNESS WHEREOF, the undersigned have caused their respective duly authorized
representatives to execute this Agreement as of the day and year first above
written.

 

Keystone Group Kids, Inc.

/s/ Bruce Duty

--------------------------------------------------------------------------------

Bruce Duty

Authorized Officer

Harbinger Private Equity Fund I, L.L.C.

/s/ Michael Luce

--------------------------------------------------------------------------------

Michael Luce

Authorized Officer

/s/ Michael Lindley

--------------------------------------------------------------------------------

Michael Lindley

/s/ Martin Weber

--------------------------------------------------------------------------------

Martin Weber

Ameris Healthcare Investments, LLC

/s/ Sam Lewis

--------------------------------------------------------------------------------

Sam Lewis

Authorized Officer

/s/ Al Smith

--------------------------------------------------------------------------------

Al Smith

/s/ Rodney Cawood

--------------------------------------------------------------------------------

Rodney Cawood

/s/ Jeff Cross

--------------------------------------------------------------------------------

Jeff Cross

/s/ Brad Gardner

--------------------------------------------------------------------------------

Brad Gardner

/s/ Don Wert

--------------------------------------------------------------------------------

Don Wert

/s/ Mike McCulla

--------------------------------------------------------------------------------

Mike McCulla

/s/ J. Rainer Twiford

--------------------------------------------------------------------------------

J. Rainer Twiford

/s/ Buddy Turner

--------------------------------------------------------------------------------

Buddy Turner

/s/ Mike White

--------------------------------------------------------------------------------

Mike White

/s/ Gail Debiec

--------------------------------------------------------------------------------

Gail Debiec

/s/ Brad Williams

--------------------------------------------------------------------------------

Brad Williams

/s/ Rob Minor

--------------------------------------------------------------------------------

Rob Minor

/s/ Jim Shaheen

--------------------------------------------------------------------------------

Jim Shaheen



--------------------------------------------------------------------------------

[Signature Page 2 of 2 of Ownership Interest Purchase Agreement]

 

/s/ Rod Gaeta

--------------------------------------------------------------------------------

Rod Gaeta

Universal Health Services, Inc.

/s/ Steve Filton

--------------------------------------------------------------------------------

Steve Filton

Authorized Officer



--------------------------------------------------------------------------------

EXHIBIT A

 

KEYS COMPANIES

 

Keystone Nevada, LLC

Keystone Memphis, LLC

Keystone Education Transportation, LLC

Elmira NPS, LLC

Alicante School Elk Grove, LLC

Keystone Savannah, LLC

Keystone Newport News, LLC

Keystone Marion, LLC

Keystone WSNC, L.L.C.

Keystone Oklahoma City, LLC

CCS/Altacare of Arkansas, Inc.

Chad Youth Enhancement Center, Inc.

CCS/Bay County, Inc.

CCS/Meadow Pines, Inc.

Ventures Healthcare of Gainesville, Inc.

CCS/Little Rock, Inc.

CCS/Rivendell of Kentucky, Inc.

CCS/Lansing, Inc.

Associated Child Care Educational Services, Inc.

American Clinical Schools, Inc.

Alabama Clinical Schools, Inc.

Pennsylvania Clinical Schools, Inc.

Tennessee Clinical Schools, Inc.

Keystone NPS, LLC

Keystone Continuum, LLC

Keystone Detention, LLC

Keystone Richland Center, LLC

Keystone DJJ, LLC

Keystone Charlotte, LLC

Keystone JJAEP, LLC



--------------------------------------------------------------------------------

EXHIBIT B

 

KEYS FACILITIES

 

Facility

--------------------------------------------------------------------------------

  

State

--------------------------------------------------------------------------------

Alabama Clinical Schools

  

AL

Tennessee Valley Juvenile Detention Center

  

AL

Tuscaloosa Juvenile Detention Center

  

AL

Bristol Youth Academy

  

FL

Jacksonville Youth Center

  

FL

The H.O.P.E. Program

  

FL

Nueces County Juvenile Justice

  

TX

Cedar Grove

  

TN

Chad Youth Enhancement Center

  

TN

Cherokee Park Youth Center

  

TN

Compass Intervention Center

  

TN

Hermitage Hall

  

TN

McDowell Center for Children

  

TN

Natchez Trace Youth Academy

  

TN

Upper East Tennessee

  

TN

Old Vineyard Youth Services

  

NC

The Keys of the Carolinas

  

NC

Keystone Newport News Youth Center

  

VA

Marion Youth Center

  

VA

Pennsylvania Clinical Schools

  

PA

Children’s Comprehensive Services of Ohio

  

OH

Turning Point Youth Center

  

MI

Highlander Children’s Services

  

CA

Keystone Carmichael

  

CA

Keystone Desert Hot Springs

  

CA

Keystone Elmira

  

CA

Keystone Grand Terrace

  

CA

Keystone Hemet

  

CA

Keystone Highlander

  

CA

Keystone Laguna

  

CA

Keystone Mar Vista

  

CA

Keystone Ramona

  

CA

Keystone Rancho Cucamonga

  

CA

Keystone Riverside

  

CA

Keystone Steele Canyon

  

CA

Keystone Vallejo

  

CA

Keystone Van Nuys

  

CA

Keystone Victorville

  

CA

Keystone Ventura

  

CA



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF ESCROW AGREEMENT

 

See Attached